EXHIBIT 10.4

 

ADDENDUM VIII
TO
SPRINT PCS MANAGEMENT AGREEMENT AND
SPRINT PCS SERVICES AGREEMENT



Amending these agreements further and restating certain
Paragraphs in Addenda I through VII

 

Dated as of November 7, 2003

 

Manager:                                           UbiquiTel Operating Company

 

Service Area BTAs:

 

Anderson, IN (partial)  #15

Bakersfield, CA  #28

Bloomington-Bedford, IN  #47

Boise-Nampa, ID  #50

Bowling Green-Glasgow, KY  #52

Chico-Oroville, CA  #79

Cincinnati, OH (partial)  #81

Clarksville, TN-Hopkinsville, KY  #83

Columbus, IN  #93

Eureka, CA  #134

Evansville, IN  #135

Fresno, CA  #157

Idaho Falls, ID  #202

Indianapolis, IN (partial)  #204

Las Vegas, NV (partial)  #245

Lewiston-Moscow, ID  #250

Logan, UT  #258

Louisville, KY (partial)  #263

Madisonville, KY  #273

Merced, CA  #291

Modesto, CA  #303

Owensboro, KY  #338

Paducah-Murray-Mayfield, KY  #339

Pocatello, ID  #353

Provo-Orem, UT (partial)  #365

Redding, CA  #371

Reno, NV  #372

Richmond, IN  #373

Sacramento, CA (partial)  #389

 

--------------------------------------------------------------------------------


 

St. George, UT  #392

Salt Lake City-Ogden, UT (partial)  #399

Spokane, WA  #425

Stockton, CA  #434

Terre Haute, IN (partial)  #442

Twin Falls, ID  #451

Vincennes-Washington, IN  #457

Visalia-Porterville-Hanford, CA  #458

Yuba City-Marysville, CA (partial)  #485

 

This Addendum VIII (this “Addendum”) contains amendments to the Sprint PCS
Management Agreement, the Sprint PCS Services Agreement, the Sprint Trademark
and Service Mark License Agreement and the Sprint Spectrum Trademark and Service
Mark License Agreement, each of which was entered into on October 15, 1998, by
Sprint Spectrum L.P., WirelessCo, L.P., Sprint Communications Company L.P. and
UbiquiTel L.L.C.  After entering into these agreements, UbiquiTel L.L.C.
assigned all of its rights and obligations under such agreements toUbiquiTel
Holdings, Inc. on November 29, 1999, which in turn assigned all of its rights
and obligations under such agreements to UbiquiTel Operating Company, LLC on
December 29, 1999, which subsequently was merged into UbiquiTel Operating
Company on March 16, 2000.  Sprint Telephony PCS, L.P. and Sprint PCS License,
L.L.C. also became parties to these agreements on August 13, 2001, when VIA
Wireless LLC was acquired by UbiquiTel Operating Company and UbiquiTel Operating
Company took over management of the service area formerly managed by VIA
Wireless LLC.   The Management Agreement, Services Agreement and Trademark
License Agreements were amended by:

 

(1)                                  Addendum I dated as of October 15, 1998,

(2)                                  Addendum II dated as of December 28, 1999,

(3)                                  Addendum III dated as of February 14, 2000,

(4)                                  Addendum IV dated as of April 5, 2000,

(5)                                  Addendum V dated as of June 6, 2000,

(6)                                  Addendum VI dated as of February 21, 2001,
and

(7)                                  Addendum VII dated as of July 31, 2003.

 

The purposes of this Addendum are to (1) amend the Management Agreement, the
Services Agreement, the Trademark License Agreements and the Schedule of
Definitions and restate those paragraphs in the addenda executed previously that
amend the Management Agreement, the Services Agreement, the Trademark License
Agreements and the Schedule of Definitions (see section A below), and (2)
provide cross-references to those paragraphs in addenda executed previously that
are not restated in this Addendum (see section B below).

 

The terms and provisions of this Addendum control over any conflicting terms and
provisions contained in the Management Agreement, the Services Agreement, the
Trademark License Agreements and the Schedule of Definitions.  The Management
Agreement, the Services Agreement, the Trademark Licenses Agreements, the
Schedule of Definitions and all prior addenda continue in full force and effect,
except for express modifications made in this Addendum.  This Addendum does not
change the effective date of any prior amendment made to

 

2

--------------------------------------------------------------------------------


 

the Management Agreement, the Services Agreement, the Trademark License
Agreements or the Schedule of Definitions through previously executed addenda.

 

Capitalized terms used and not otherwise defined in this Addendum have the
meaning ascribed to them in the Schedule of Definitions or in prior addenda. 
Section and Exhibit references are to sections and Exhibits of the Management
Agreement unless otherwise noted.

 

The parties are executing this Addendum as of the date noted above, but this
Addendum becomes effective on (the “Effective Date”): (1) November 1, 2003, (i)
if on or before November 7, 2003, the Settlement Agreement and Mutual Release
between Sprint Spectrum L.P., WirelessCo, L.P., Sprint PCS License, L.L.C.,
Sprint Telephony PCS, L.P., Sprint Communications Company L.P., UbiquiTel
Operating Company, UbiquiTel Inc. and UbiquiTel Leasing Company is executed and
delivered, and (ii) if on or before November 10, 2003, the payment required
under the Settlement Agreement and Mutual Release is paid and received; or (2)
the first calendar day of the first calendar month after the events described in
clauses (i) and (ii) occur, if the event in clause (i) occurs after November 7,
2003 or the event in clause (ii) occurs after November 10, 2003.

 

On the Effective Date the Management Agreement, the Services Agreement, the
Trademark License Agreements and the Schedule of Definitions are amended and
restated as follows:

 

A.                                    New Amendments and Restatement of Previous
Amendments to Sprint PCS Agreements.

 

Management Agreement

 

1.                                      Vendor Purchase Agreements – Software
Fees [NEW].   Section 1.3 is amended to read as follows:

 

Insert: “1.3.1                          Discounted Volume-Based Pricing.” before
the first paragraph.

 

Insert: “1.3.2                          Subscriber and Infrastructure
Equipment.” before the second paragraph.

 

Insert: “1.3.3                          Exclusive Use.” before the third
paragraph.

 

Add a new section 1.3.4 as follows:

 

1.3.4                     Software Fees.

 

(a)                                  Manager acknowledges that Sprint PCS
administers the testing and implementation of the Software (i.e., pushing of the
Software) into the Service Area Network.

 

3

--------------------------------------------------------------------------------


 

(b)                                 Sprint PCS, when obtaining software for its
own use that is identical to the Software, will use commercially reasonable
efforts to obtain a license from vendors providing for the right of Manager to
use the Software in connection with telecommunications equipment manufactured by
the vendor (collectively the software obtained by Sprint PCS for its own use and
the Software that operates on telecommunications equipment manufactured by the
vendor are for purposes of this section 1.3.4, the “Vendor Software”; when the
term “Vendor Software” is used with respect to Manager, it means only the
Software, and not the software used only by Sprint PCS).

 

(c)                                  Manager will arrange independently with the
vendor to obtain a license if Sprint PCS cannot reasonably obtain a license for
Manager.  Any license that Manager obtains from a vendor must require the Vendor
Software to be tested in Sprint PCS test beds by Sprint PCS and require Sprint
PCS, not the vendor or Manager, to push the Vendor Software to the Service Area
Network unless Sprint PCS otherwise consents in advance in writing.  Sprint PCS
agrees to test the Vendor Software in Sprint PCS test beds within a reasonable
period after Manager reasonably requests the tests in writing.

 

(d)                                 Sprint PCS will:

 

(i)                                     notify Manager in writing at least 60
days before the date of an automatic renewal of, or Sprint PCS’ unilateral act
to renew or extend, an agreement that provides Sprint PCS the right to use the
Vendor Software, or

 

(ii)                                  use reasonable efforts to notify Manager
in writing before the date Sprint PCS intends to start negotiations with a
vendor regarding extension, renewal, pricing or other material terms relating to
Sprint PCS’ and Manager’s right to use the Vendor Software (whether for new
Software or renewal of an existing license), and at least 60 days before the
date Sprint PCS executes an agreement, extension or renewal.

 

The notice by Sprint PCS will include the material terms and conditions of any
such agreement or negotiations to the extent known at the time of the notice,
including the network elements to be covered by the right to use the Vendor
Software.  Manager must notify Sprint PCS in writing within 30 days after
receiving the notice described in the first sentence of this section 1.3.4(d) if
Manager wants Sprint PCS to attempt to obtain or continue the right for Manager
to use the Vendor Software.  Sprint PCS will renew or negotiate the agreement as
if Manager will not be a user of the Vendor Software if Manager does not provide
notice to Sprint PCS within the 30-day period. However, Sprint PCS may obtain
pricing from the vendor for the Vendor Software that includes Manager as a user
if obtaining the pricing does not obligate Manager to be a user.

 

Sprint PCS will advise Manager upon Manager’s reasonable request of the status
of the Software negotiations if Manager requested Sprint PCS to obtain or
continue the right for Manager to use the Vendor Software under Sprint PCS’
agreement with the

 

4

--------------------------------------------------------------------------------


 

vendor.  Sprint PCS will use commercially reasonable efforts to give Manager
notice of the final pricing for the right to use the Vendor Software no less
than 20 days before the expected execution or renewal of the agreement; provided
that, in any event, Sprint PCS will give Manager notice of the final pricing no
less than 3 Business Days before the expected execution or renewal of the
agreement.  If necessary, Manager agrees to use commercially reasonable efforts
to enter into a nondisclosure agreement with the vendor to facilitate providing
such final pricing to Manager.

 

Manager may give Sprint PCS notice by the time set forth in Sprint PCS’ notice
to Manager (which time will not be less than 10 Business Days) that Manager does
not intend to use the Vendor Software through the agreement between Sprint PCS
and the vendor.  If Manager does not give this final notice to Sprint PCS,
Manager is deemed to agree to be a user of the Vendor Software through the
agreement between Sprint PCS and the vendor and will pay the Allocable Software
Fee.  Within 15 Business Days after execution of an agreement between Sprint PCS
and the vendor, Sprint PCS will provide to Manager a forecast of Manager’s
Allocable Software Fee, the estimated payment due dates relating to the
Allocable Software Fee, and the proportion of Manager’s Allocable Software Fee
forecast to be due on each payment due date.

 

Sprint PCS does not have to obtain a license for Vendor Software for Manager,
even if Manager requests Sprint PCS to obtain such license, if at any time
before execution of the agreements granting the license Sprint PCS reasonably
believes that Manager is more likely than not to unreasonably refuse to pay the
Allocable Software Fee or Sprint PCS reasonably believes that the Manager is in
such financial condition that Manager is more likely than not to be unable to
pay the Allocable Software Fee.

 

If Manager accepts the Vendor Software, Sprint will give Manager, Manager’s
proportional share of (i) any cash benefits relating specifically to the Vendor
Software that Sprint PCS obtains from the vendor, and (ii) to the extent
reasonably able to be made available to Manager, other benefits, including
training, relating specifically to the Vendor Software.

 

(e)                                  Sprint PCS will pay all Software Fees
relating to the Vendor Software to the vendor if Sprint PCS obtains a license
from the vendor that provides Manager the right to use the Vendor Software and
Manager agrees to pay any applicable Allocable Software Fee in accordance with
this section 1.3.4(e).  Manager will be deemed to agree to pay any applicable
Allocable Software Fee if both:

 

(i)                                     Manager has not taken the action
described in paragraph (d) above to decline obtaining the right to use the
Vendor Software through the agreement between Sprint PCS and the vendor, and

 

(ii)                                  Sprint PCS obtains a license providing for
the right of Manager to use the Vendor Software.

 

5

--------------------------------------------------------------------------------


 

Manager will pay Sprint PCS the Allocable Software Fee (as defined below) within
30 days after receipt of an invoice.  Sprint PCS will invoice Manager only after
Sprint PCS pays the underlying Software Fee to the vendor.  The Allocable
Software Fee will not include any amount for Software that is the same as or
functionally equivalent to any Software (y) that is a component of any service
for which a fee is charged under the Services Agreement or (z) for which Sprint
PCS otherwise charges Manager under this agreement.

 

Sprint PCS will calculate the “Allocable Software Fee” as follows:

 

For each vendor, multiply:

 

(i)                                     the Net Software Cost of the Software
Fees attributable to the Vendor Software for which Sprint PCS has obtained for
itself, Manager and Other Managers a license or other right to use, by

 

(ii)                                  the quotient of:

 

(A)                              the number of Customers and Reseller Customers
with an NPA-NXX assigned to the Service Area that are assigned to a system using
the Vendor Software, as reported in the most recent monthly report that Sprint
PCS issues before the date that Sprint PCS prepares an Allocable Software Fee
invoice, divided by:

 

(B)                                the number of Customers and Reseller
Customers that are assigned to any system using the Vendor Software, as reported
in the most recent monthly report that Sprint PCS issues before the date that
Sprint PCS prepares an Allocable Software Fee invoice.

 

(f)                                    Sprint PCS will include with the invoice
for the Allocable Software Fee a list of the component charges, if available
from the Vendor.  The Software Fees that Sprint PCS pays to the vendor will
reflect rates no greater than commercial rates negotiated at arms’ length.  For
purposes of clarification, the parties acknowledge the vendor may insist on a
comprehensive fee without listing each component, but rather asserting that the
fee covers all software necessary to operate the equipment.  But Sprint PCS will
provide to Manager a description of all the features and functionality in
reasonable detail for all Software for which Manager is to pay an Allocable
Software Fee.

 

(g)                                 Manager will not be charged the Allocable
Software Fee for the Vendor Software after Manager:

 

(i)                                     notifies Sprint PCS in writing within
the periods allowed in section 1.3.4(d) that Manager declines to have Sprint PCS
obtain a right for Manager to use the Vendor Software or that it does not intend
to use the Vendor Software,

 

6

--------------------------------------------------------------------------------


 

(ii)                                  obtains its own license providing for
Manager’s right to use the Vendor Software, and

 

(iii)                               complies with the requirements of section
1.3.4(h).

 

(h)                                 Manager will obtain its own license
providing for Manager’s right to use the Vendor Software from the vendor if
Manager elects not to have Sprint PCS attempt to obtain a right for Manager to
use the Vendor Software under section 1.3.4(d). Manager will notify Sprint PCS
in writing and deliver to Sprint PCS within 10 Business Days after Manager’s
execution of Manager’s separate license, a signed document from the vendor
confirming that:

 

(i)                                     the vendor has provided Manager a
separate license for the necessary software and the term of that license, which
term with appropriate renewal rights, must be at least as long as the license
Sprint PCS has from the vendor,

 

(ii)                                  the fees paid by Manager to the vendor
reflect commercial rates negotiated at arms’ length,

 

(iii)                               the Vendor Software covered by Manager’s
license provides the usage and functionality necessary for Manager to operate
the Service Area Network in compliance with the Sprint PCS Technical Program
Requirements, and

 

(iv)                              the Vendor Software may be tested in Sprint
PCS test beds by Sprint PCS and will be pushed to the Service Area Network by
Sprint PCS, not the vendor or Manager, unless Sprint PCS otherwise consents in
advance in writing.  Sprint PCS agrees to test the Vendor Software in Sprint PCS
test beds within a reasonable period after Manager reasonably requests in
writing.

 

2.                                      Interconnection [NEW].  Section 1.4 is
amended and restated in its entirety to read as follows:

 

If Manager desires to interconnect a portion of the Service Area Network with
another carrier and Sprint PCS can interconnect with that carrier at a lower
rate, then to the extent that applicable laws, tariffs and agreements permit,
Sprint PCS will use commercially reasonable efforts to arrange for the
interconnection under its agreements with the carrier within a commercially
reasonable period.  Sprint PCS will bill the interconnection fees to Manager at
actual cost.

 

3.                                      Forecasting [NEW].  Section 1.6 is
amended and restated in its entirety to read as follows:

 

1.6                               Forecasting.  Manager and Sprint PCS will work
cooperatively to generate mutually acceptable forecasts of important business
metrics that they

 

7

--------------------------------------------------------------------------------


 

agree upon.  The forecasts are for planning purposes only and do not constitute
either party’s obligation to meet the quantities forecast.

 

4.                                      Financing Plan [Addm II, §2; revised by
this Addendum; Exhibit 1.7 was modified by Addm IV, §2 and Addm VI, §6]. 
Section 1.7 is amended and restated in its entirety to read as follows:

 

1.7                               Financing.  The construction and operation of
the Service Area Network requires a substantial financial commitment by
Manager.  The manner in which Manager will finance the build-out of the Service
Area Network and provide the necessary working capital to operate the business
is described in detail on Exhibit 1.7.  Manager will allow Sprint PCS an
opportunity to review before filing any registration statement or prospectus or
any amendment or supplement thereto and before distributing any offering
memorandum or amendment or supplement thereto, and agrees, subject to Manager’s
obligations under applicable law, regulation or stock exchange listing
requirement, not to file or distribute any such document if Sprint PCS
reasonably objects in writing on a timely basis to any portion of the document
that refers to Sprint PCS, its Related Parties, their respective businesses,
this agreement or the Services Agreement.

 

5.                                      Information [NEW].  A new section 1.9 is
added to the Management Agreement.

 

1.9                               Access to Information.

 

1.9.1  Network Operations.  Manager and Sprint PCS will have access to, and may
monitor, record or otherwise receive, information processed through equipment,
including switches, packet data switching nodes and cell site equipment, that
relates to the provision of Sprint PCS Products and Services or to the provision
of telecommunications services to Reseller Customers in the Service Area
Network, if the access, monitoring, recording or receipt of the information is
accomplished in a manner that:

 

(i)                                     Does not unreasonably impede Manager or
Sprint PCS from accessing, monitoring, recording or receiving the information,

 

(ii)                                  Does not unreasonably encumber Manager’s
or Sprint PCS’ operations (including, without limitation, Sprint PCS’ real-time
monitoring of the Sprint PCS Network status, including the Service Area
Network),

 

(iii)                               Does not unreasonably threaten the security
of the Sprint PCS Network,

 

(iv)                              Does not violate any law regarding the
information,

 

(v)                                 Complies with technical requirements
applicable to the Service Area Network,

 

8

--------------------------------------------------------------------------------


 

(vi)                              Does not adversely affect any warranty
benefiting Manager or Sprint PCS (e.g., software warranties), and

 

(vii)                           With respect to the information processed
through Manager’s equipment, including its switches, does not result in a
material breach of any agreement regarding the information (e.g., national
security agreements).

 

Sprint PCS and Manager will immediately notify the other party and reasonably
cooperate to establish new procedures for allowing both Manager and Sprint PCS
to access, monitor, record and receive the information in a manner that meets
the criteria in clauses (i) through (vii) above if either Manager or Sprint PCS
reasonably determines that the other party is accessing, monitoring, recording
or receiving the information described in this section 1.9.1 in a manner that
does not meet the criteria in clauses (i) through (vii) above.

 

Manager owns the information regarding the performance of its equipment.  Each
of Manager and Sprint PCS may use the information obtained under this section
1.9.1 for any reasonable internal business purpose, during the term of and after
termination of this agreement, the Services Agreement and the Trademark License
Agreements, so long as the use would be in accordance with those agreements if
those agreements were still in effect.

 

1.9.2  Customer Information.  Manager is entitled to receive information Sprint
PCS accesses, monitors, records or receives concerning the Service Area Network
or the Customers with NPA-NXXs assigned to Manager’s Service Area, subject to
the terms of this section 1.9.2 and section 1.9.3 and Manager’s compliance with
CPNI requirements and any other legal requirements applicable to the
information.

 

Sprint PCS will provide the information in the format that Manager requests at
no additional charge to Manager if Sprint PCS accesses, monitors, records,
receives or reports for its own use the information specific to Manager that
Manager requests in the same format as Manager requests.  Sprint PCS will use
commercially reasonable efforts to provide the information within 5 Business
Days.

 

Sprint PCS will provide the information in the format that Manager requests if
Sprint PCS accesses, monitors, records, receives or reports for its own use the
information that Manager requests, but not in the same format that Manager
requests, if Manager agrees to pay or reimburse Sprint PCS for the costs Sprint
PCS reasonably incurs.  Sprint PCS will use commercially reasonable efforts to
provide the requested information within 15 Business Days.

 

If Sprint PCS accesses, monitors, records or receives the information requested
by Manager, but not in the same format that Manager requests, then Sprint PCS
will provide the requested information as raw data, if:

 

9

--------------------------------------------------------------------------------


 

(i) Sprint PCS chooses not to provide the information as described in the
preceding paragraph, and

 

(ii) Manager agrees to pay or reimburse Sprint PCS for the costs Sprint PCS
reasonably incurs.

 

Sprint PCS will use commercially reasonable efforts to provide the raw data
within 15 Business Days.

 

Sprint PCS owns the information regarding the Customers.  Each of Manager and
Sprint PCS may use the information obtained under this section 1.9.2 during the
term of and after termination of this agreement, the Services Agreement and the
Trademark License Agreements so long as the use would be in accordance with
those agreements if those agreements were still in effect.

 

1.9.3  Limitations and Obligations.  Sprint PCS does not have to provide any
information that Manager reasonably requests under this agreement or the
Services Agreement that:

 

(i)                                     Manager can obtain itself in accordance
with section 1.9.1 (if Sprint PCS has provided Manager with any necessary
specifications requested by Manager as to how to obtain the information), unless
Sprint PCS already has the information in its possession and has not previously
delivered it to Manager,

 

(ii)                                  Sprint PCS no longer maintains,

 

(iii)                               Manager has already received from Sprint PCS
or its Related Parties,

 

(iv)                              Sprint PCS does not access, monitor, record,
receive or report, or

 

(v)                                 Sprint PCS must make system modifications to
provide the raw data, including without limitation modifying or adding data
fields or modifying code.

 

Sprint PCS will provide Manager a copy of the then-current Sprint PCS document
retention policy from time to time upon reasonable request.

 

1.9.4  Contracts.  Sprint PCS will disclose to Manager the relevant terms and
conditions of any agreement between Sprint PCS and any third party:

 

(i)                                     with which Manager must comply, directly
or indirectly, under the Management Agreement, the Services Agreement or any
Program Requirement,

 

(ii)                                  from which Manager is entitled to any
benefit, or

 

10

--------------------------------------------------------------------------------


 

(iii)                               that relate to any pass-through amounts that
Sprint PCS charges Manager under this agreement or Settled-Separately Manager
Expenses under the Services Agreement.

 

In each case Sprint PCS’ disclosure will be in sufficient detail to enable
Manager to determine the obligations or benefits with which Manager must comply
or benefit or the charges or expenses to be paid by Manager.  Sprint PCS may
provide to Manager copies of the agreements or the relevant terms and conditions
of such agreements in electronic format upon notice to Manager, including by
posting the copies or relevant terms and conditions to a secure website to which
Manager has access.  Once each calendar year and from time to time when a change
is effected to any relevant term or condition, Manager may request copies of the
agreements that are not posted to the secure website or whose relevant terms and
conditions are not posted to the secure website.

 

Sprint PCS will provide a copy of the agreement to Manager to the extent
permissible by the terms of the agreement.  Sprint PCS will allow Manager or its
representatives to review a copy of the agreement to the extent permissible by
the agreement if the agreement prohibits Sprint PCS from providing Manager a
copy.  Sprint PCS will satisfy the requirements of this section 1.9.4 if it
chooses to provide a copy of the agreement in electronic form on a server that
Sprint PCS designates.  Sprint PCS will use commercially reasonable efforts to
obtain the right from the third party, if required, to provide a complete copy
to Manager of any agreement between Sprint PCS and any third party of the type
described in this section 1.9.4.

 

6.                                      Most Favored Nation [NEW].  A new
section 1.10 is added to the Management Agreement:

 

1.10                        Subsequent Amendments to Other Managers’ Management
Agreements and Services Agreements.  Manager has the right to amend the terms in
its Management Agreement and Services Agreement as described in this section
1.10 if during the period beginning on the date of this Addendum and ending
December 31, 2006, any of the terms of a 3M-pops Manager’s Management Agreement
or Services Agreement are amended in any manner for any reason to be more
favorable to the 3M-pops Manager than the terms of Manager’s Management
Agreement or Services Agreement are to Manager, subject to the following:

 

(a)                                  Manager must elect to accept all, but not
less than all, of the terms of the 3M-pops Manager’s Management Agreement and
Services Agreement agreed to since the Effective Date (including accepting
existing terms that relate to the changes or terms that were previously changed
and not previously accepted by Manager but that remain a part of the latest
version of the 3M-pops Manager’s agreement) (collectively, but excluding the
changes described in paragraphs (b) and (c) below, the “Overall Changes”).

 

11

--------------------------------------------------------------------------------


 

(b)                                 Manager will not be required to accept any
changes involving payment of specific disputed amounts arising under the
Management Agreement or Services Agreement of the 3M-pops Manager, and

 

(c)                                  No amendments in Manager’s Management
Agreement and Services Agreement will be made to reflect changes made in a
3M-pops Manager’s Management Agreement and Services Agreement if such changes
are:

 

(i)                                     made solely because the 3M-pops Manager
owns spectrum on which all or a portion of its network operates, unless the
3M-pops Manager acquired this spectrum from Sprint PCS or its Related Parties
after the Effective Date, or

 

(ii)                                  compelled by a law, rule or regulation
that applies to the 3M-pops Manager, but not to Manager, or

 

(iii)                               made solely to modify the build-out plan.

 

Sprint PCS will prepare and deliver to Manager either an addendum containing the
Overall Changes that have been made to the 3M-pops Manager’s agreements in all
of its addenda or copies of the 3M-pops Manager’s amended and restated
Management Agreement, Services Agreement and Trademark License Agreements (in
each case redacted to protect the identity of the 3M-pops Manager) within 10
Business Days after the effective date of the amendment or other instrument
containing these changes.  Manager then has 30 days to notify Sprint PCS that
Manager wants the Overall Changes.

 

If Manager does not notify Sprint PCS in this 30-day time period in writing that
it wants the Overall Changes, no changes will be made in the agreements between
Manager and Sprint PCS and Manager will be deemed to have waived its rights
under this section 1.10 with respect to the Overall Changes.

 

If Manager notifies Sprint PCS within the 30-day time period in writing that it
wants the Overall Changes, Sprint PCS will prepare, execute and deliver to
Manager an addendum reflecting the Overall Changes.  The new addendum will have
the same effective date as the addendum or the restated Management Agreement,
Services Agreement and Trademark License Agreements between Sprint PCS and the
3M-pops Manager that gave rise to the new addendum.  Manager will have 15 days
to review the new addendum and notify Sprint PCS if Manager determines any
inaccuracies are reflected in the new addendum.  Sprint will correct those
inaccuracies and provide a corrected new addendum to Manager within 10 Business
Days after Manager’s notification.

 

12

--------------------------------------------------------------------------------


 

No changes will be made in the agreements between Manager and Sprint PCS if
Manager does not execute and return the signed addendum within 30 days after
receipt of the signed addendum (or the corrected signed addendum, if applicable,
pursuant to the previous paragraph), in which case Manager will be deemed to
have waived its rights under this section 1.10 with respect to the Overall
Changes contained in the addendum presented.

 

If Manager and Sprint PCS disagree as to whether the terms of the signed
addendum accurately reflect the Overall Changes, then the parties will submit to
binding arbitration in accordance with section 14.2, excluding the escalation
process set forth in section 14.1.  If the arbiter rules in favor of Manager,
then Sprint PCS will make changes to the signed addendum that are necessary to
reflect the arbiter’s ruling and submit the revised signed addendum to Manager
within 10 days after receipt of the arbiter’s ruling. If the arbiter rules in
favor of Sprint PCS, then Manager will execute the signed addendum as proffered
to Manager within 10 days after Manager’s receipt of the arbiter’s ruling.

 

The parties acknowledge that Sprint PCS can disclose to Manager who the 3M-pops
Manager is that gave rise to the proposed addendum only if the 3M-pops Manager
agrees to the disclosure.

 

7.                                      Buildout Plan [Addm VII, §2; revised by
this Addendum].  Exhibit 2.1 attached to Addendum VII, comprised of a Build-Out
Plan Description, a Build-Out Plan Table and Build-Out Plan Maps, supersedes and
replaces in its entirety all Exhibits 2.1 previously agreed to by Manager and
Sprint PCS.  All references in the Management Agreement to the Build-out Plan
are deemed to refer to the Build-out Plan Description, Build-out Plan Table and
Build-out Plan Maps attached to Addendum VII, collectively.

 

8.                                      Exclusivity of Service Area [Addm VI,
§8].  In section 2.3 and the Schedule of Definitions, the phrase “wireless
mobility communications network” is replaced by the phrase “Wireless Mobility
Communications Network”.

 

9.                                      Restricted Markets [Addm VII, §3]. 
Exhibit 2.4 attached to Addendum VII is the current Sprint Local Exchange
Carrier Restricted Markets Table and Map and supersedes and replaces all prior
Exhibits 2.4.

 

10.                               Coverage Enhancement [Addm I, §2; revised by
this Addendum].  Section 2.5 is amended and restated in its entirety to read as
follows:

 

2.5                               Manager’s Right of First Refusal For New
Coverage Build-out.  Sprint PCS grants to Manager the right of first refusal to
build-out New Coverage.  Sprint PCS will give to Manager a written notice of a
New Coverage within the Service Area that Sprint PCS decides should be
built-out.  Manager must communicate to Sprint PCS within 90 days after receipt
of the notice whether it will build-out the New Coverage, otherwise Manager’s
right of first refusal terminates with regard to the New Coverage described in
the notice.

 

13

--------------------------------------------------------------------------------


 

If Manager decides to build-out the New Coverage, then Manager and Sprint PCS
will diligently negotiate and execute an amendment to the Build-out Plan and
proceed as set forth in sections 2.1 and 2.2.  The amended Build-out Plan will
contain critical milestones that provide Manager a commercially reasonable
period in which to implement coverage in the New Coverage.  In determining what
constitutes a “commercially reasonable period” as used in this paragraph, the
parties will consider several factors, including local zoning processes and
other legal requirements, weather conditions, equipment delivery schedules, the
need to arrange additional financing, and other construction already in progress
by Manager.  Manager will construct and operate the network in the New Coverage
in accordance with the terms of this agreement.

 

If Manager declines to exercise its right of first refusal or Manager fails to
build out the New Coverage in accordance with the amended Build-out Plan, then
Sprint PCS may construct the New Coverage itself or allow a Sprint PCS Related
Party or an Other Manager to construct the New Coverage.  Sprint PCS has the
right, in a New Coverage that it constructs or that is constructed by a third
party, to manage the network, allow a Sprint PCS Related Party to manage the
network, or hire an Other Manager to operate the network in the New Coverage. 
Any New Coverage that Sprint PCS or a third party builds out is deemed removed
from the Service Area and the Service Area Exhibit is deemed amended to reflect
the change in the Service Area.

 

If Manager does not exercise its right of first refusal with respect to a New
Coverage, Manager’s right of first refusal does not terminate with respect to
the remainder of the Service Area.

 

At Manager’s request, Sprint PCS and Manager will discuss Manager’s interest in
expanding its Service Area and its build-out plans with respect to the expanded
area.

 

11.                               Microwave Relocation and Costs [Addm I, §3;
revised by this Addendum].  The last sentence of section 2.7 of the Management
Agreement is replaced with the following language:

 

Sprint PCS will use reasonable efforts to notify Manager in writing at least 30
days before it begins clearing spectrum for which Manager will be obligated for
any clearing costs under this section.  The parties will share equally all costs
associated with clearing sufficient spectrum to operate the Service Area
Network.  If, in the process of clearing sufficient spectrum, Sprint PCS
relocates microwave paths on adjacent spectrum, the cost of clearing the entire
range of spectrum will be shared equally.  Sprint PCS will reimburse Manager in
proportion to the amount Manager paid to clear the spectrum if Sprint PCS
receives any reimbursement from a third party for the costs of clearing
spectrum.

 

14

--------------------------------------------------------------------------------


 

12.                               Long-Distance Pricing [NEW].  Section 10 of
Addendum II is deleted.  Additionally, section 3.4 of the Management Agreement
is amended and restated in its entirety to read as follows:

 

3.4                               IXC Services.

 

3.4.1.  Customer Long Distance.  Sprint PCS and Manager will from time to time
mutually define local calling areas in the Service Areas of Manager that Sprint
PCS and Manager will use to determine when a customer will be billed for a “long
distance call” under the applicable rate plan of the Customer.  The parties
acknowledge that these local calling areas (i) may change in geographic scope in
response to competitive pressures or perceived market opportunities, and (ii)
may not be able to be changed because of regulatory, industry, or system
limitations.  The parties will not use local calling areas to determine “long
distance telephony services” under section 3.4.2.  If the parties cannot agree
on the extent of the local calling area they will resolve the matter through the
dispute resolution process in section 14.

 

3.4.2.  Long Distance Services

 

(a) Required purchase.  Manager must obtain (i) long-distance telephony services
through Sprint PCS or its Related Parties to provide long-distance service to
users of the Sprint PCS Network and (ii) telephony services through Sprint PCS
or its Related Parties to connect the Service Area Network with the national
platforms that Sprint PCS uses to provide services to Manager under this
agreement or the Services Agreement.  The term “long distance telephony service”
means any inter-LATA call for purposes of this section 3.4.2 as it relates to
long-distance telephony services provided to users of the Sprint PCS Network.

 

(b)  Pricing and procedure.  Sprint PCS will purchase for Sprint PCS, Manager
and Other Managers long-distance telephony services used in the Sprint PCS
Network from Sprint Communications Company L.P. or its Related Parties
(“SCCLP”).  Sprint PCS will purchase these long-distance telephony services at a
price and terms at least as favorable to Sprint PCS, Manager and the Other
Managers (considering Sprint PCS, Manager and the Other Managers as a single
purchaser) as the best prices and terms SCCLP offers to any wholesale customer
of SCCLP in similar situations when taking into account all relevant factors
(e.g., volume, peak/off-peak usage, length of commitment). Sprint PCS will pay
the invoice from SCCLP, except for items that SCCLP directly bills under section
3.4.2(c).  Sprint PCS will bill to Manager as an activity settled separately
under the Services Agreement the portion of the fees billed to Sprint PCS that
relate to Manager’s operations and the activity of all Customers and Reseller
Customers in the Service Area, except for items SCCLP directly bills under
section 3.4.2(c).

 

If Sprint Corporation no longer has its “PCS” tracking stock, Sprint PCS will
include the volume of long-distance telephony services of Manager and Other
Managers with the volume of Sprint PCS when negotiating the Sprint PCS rate

 

15

--------------------------------------------------------------------------------


 

with the long distance division of Sprint Corporation (currently SCCLP).  The
long distance division will continue to provide long-distance telephony services
to Sprint PCS for a price and upon terms based on the same relevant factors
described in the preceding paragraph and in the same manner that it has under
the present tracking stock policy.

 

(c)  Call routing.  Manager, acting as a single purchaser, may purchase private
line capacity (or other forms of capacity) from SCCLP for inter-LATA calls to
the extent that this capacity can be obtained on terms more favorable to Manager
(acting as a single purchaser).  SCCLP will sell that capacity to Manager at the
best price that SCCLP offers to third parties in similar situations when taking
into account all relevant factors. SCCLP will directly bill Manager for any
purchase of capacity under this section 3.4.2(c). The terms of section 1.3 do
not apply to purchases of capacity in this section 3.4.2(c).

 

(d)  Pre-existing agreement.    If before the date Addendum VIII to this
agreement is signed, Manager is bound by an agreement for long distance services
or an agreement for private line service and the agreement was not made in
anticipation of this agreement or Addendum VIII, then the requirements of this
section 3.4.2 do not apply during the term of the other agreement.  If the other
agreement terminates for any reason, then the requirements of this section 3.4.2
do apply from and after the termination.

 

(e) Resale.  Manager may not resell the long-distance telephony services
acquired under this section 3.4.2.  For purposes of clarification, resale under
this section 3.4.2(e) includes Manager selling minutes to carriers for ultimate
resale to end users under a brand other than “Sprint” or selling minutes to end
users under a brand other than “Sprint”.  Manager may engage in the following
activities (i.e., these activities are not treated as resale of long-distance
telephony services):

 

(1) the transport of long-distance calls for Customers under section 3.4.2(a),

 

(2) the transport of long-distance calls for resellers under section 3.5, and

 

(3) the transport of long-distance calls for roaming under section 4.3.

 

13.                               Voluntary Resale of Products and Services
[Addm II, §11; revised by this Addendum].  The second sentence of the second
paragraph of section 3.5.2 is amended to read as follows:  “If Manager wants
handsets of subscribers of resellers with NPA-NXXs of Manager to be activated,
Manager must agree to comply with the terms of the program, including its
pricing provisions, except to the extent otherwise set forth in Section 10.4.1
with respect to the Reseller Customer Fees.”

 

14.                               Intra-LATA Calls and Backhaul Services
[NEW].    Section 12 of Addendum II is deleted.  Additionally, section 3.7 is
amended and restated in its entirety to read as follows:

 

16

--------------------------------------------------------------------------------


 

3.7                               Intra-LATA Calls and Backhaul Services. 
Manager, acting as a single purchaser, may purchase capacity (including private
line capacity) from SCCLP for intra-LATA calls and backhaul services.  SCCLP
will sell that capacity to Manager at the best price that SCCLP offers to third
parties in similar situations when taking into account all relevant factors.

 

Manager will offer to Sprint PCS or one of its Related Parties the right to make
to Manager the last offer to provide capacity for intra-LATA calls and backhaul
services for the Service Area Network if:

 

(i)                                     Manager decides to use third parties for
intra-LATA calls and backhaul services rather than self-provisioning the
capacity or purchasing the capacity from Related Parties of Manager, and

 

(ii)                                  Sprint PCS or one of its Related Parties
has provided evidence to Manager that SCCLP or one of its Related Parties has
facilities to provide the capacity requested.

 

Manager will deliver to Sprint PCS the terms under which the third party will
provide the capacity.  Sprint PCS or one of its Related Parties will have a
reasonable time to respond to Manager’s request for last offer to provide
pricing for capacity for intra-LATA calls and backhaul, which will be no greater
than 5 Business Days after receipt of the request for the pricing and the third
party’s terms from Manager.  Manager will acquire capacity for intra-LATA calls
and backhaul services from Sprint PCS or one of its Related Parties if Sprint
PCS or one of its Related Parties offers Manager pricing and other terms for
intra-LATA calls and backhaul services for the Service Area Network that matches
the terms, including pricing, or is better than the terms and lower than the
pricing offered by the third party.  For purposes of this section 3.7, the term
“backhaul” means the provision of services from a cell site of Manager to the
corresponding switch associated with the cell site.

 

If Manager has an agreement for these services in effect as of the date Addendum
VIII is signed and the agreement was not made in anticipation of this agreement
or Addendum VIII, then the requirements of this section 3.7 do not apply during
the term of the other agreement.  If the other agreement terminates for any
reason, then the requirements of this section 3.7 do apply from and after the
termination.

 

15.                               Sprint PCS Roaming and Inter Service Area
Program Requirements [NEW].  The second paragraph of section 4.3 is amended to
read as follows:

 

Section 10.4.1 sets forth the settlement process that distributes between the
members making up the Sprint PCS Network (i.e., Sprint PCS, Manager and all
Other Managers) a fee for use of the Sprint PCS Network and the Service Area
Network (the “Inter Service Area Fee”).

 

17

--------------------------------------------------------------------------------


 

16.                               Marketing Communications Guidelines [Addm V,
§1].  The first bulleted standard set forth in section II.B. of Exhibit 5.2 to
the Management Agreement is replaced with the following language:

 

All uses of the Sprint marks must be in an manner generally consistent with
overall Sprint brand positioning, as determined by Sprint from time to time. 
Sprint will review all advertising/communication strategy and make judgments on
its consistency with the overall Sprint brand positioning within ten (10) days
of receipt.  If the strategy is judged to be inconsistent, it will not be used
or will be changed to be consistent with Sprint brand positioning. 
Pre-production advertising/communications will be reviewed by Sprint for
consistency with Sprint brand positioning and personality within ten (10) days
of receipt.  If the advertising/communications are judged to be inconsistent, it
will not be used or will be changed to be consistent with the Sprint brand
positioning and personality.

 

17.                               Customer Service Program Requirements [NEW]. 
Paragraph 2 of Addendum V is deleted.  For clarification purposes, the Customer
Service Program Requirements are effective as of the Effective Date of this
Addendum VIII, and will not be applied retroactively.

 

18.                               Changes to Program Requirements [NEW].

 

(a)                                  The first sentence of section 9.2(e) is
amended to read as follows:

 

Manager must implement any changes in the Program Requirements within a
commercially reasonable period of time unless Sprint PCS otherwise consents,
subject to section 9.3.

 

(b)                                 Section 9.3 is amended and restated in its
entirety to read as follows:

 

9.3                               Manager’s Rights regarding Changes to Program
Requirements.

 

9.3.1  Parameters for Required Program Requirement Implementation. 
(a)                       Manager may decline to implement a Non-Capital Program
Requirement Change if Manager determines that the Non-Capital Program
Requirement Change will satisfy any of the following tests:

 

(A)                              individually cause the combined peak negative
cash flow of Manager to be an amount greater than 3% of Manager’s Ultimate
Parent’s Enterprise Value, or

 

(B)                                when combined with original assessments made
under clause (A) above of all other Program Requirement Changes that Sprint PCS
announced and Manager agreed to implement or Manager otherwise was required to
implement in accordance with section 9.3.4, both within the preceding 12
calendar months, cause the combined cumulative peak negative cash flow of
Manager to

 

18

--------------------------------------------------------------------------------


 

be an amount greater than 5% of Manager’s Ultimate Parent’s Enterprise Value, or

 

(C)                                individually cause a decrease in the
forecasted 5-year discounted cash flow of Manager’s Ultimate Parent (at
Manager’s Ultimate Parent’s appropriate discount rate) of more than 3% on a
combined net present value basis, or

 

(D)                               when combined with original assessments made
under clause (C) above of all other Program Requirement Changes that Sprint PCS
announced and Manager agreed to implement or Manager otherwise was required to
implement in accordance with section 9.3.4, both within the preceding 12
calendar months, cause a decrease in the forecasted 5-year discounted cash flow
of Manager’s Ultimate Parent (at Manager’s Ultimate Parent’s appropriate
discount rate) of more than 5% on a combined net present value basis.

 

The term “Non-Capital Program Requirement Change” means a Program Requirement
Change that does not require Manager to make any capital expenditures in excess
of 5% of Manager’s capital budget as approved by the Manager’s board of
directors for the fiscal year in which the Program Requirement Change is
requested, but does not include changes to the Trademark Usage Guidelines, the
Marketing Communications Guidelines, and the Sprint PCS National or Regional
Distribution Program Requirements.

 

If Manager declines to implement any Non-Capital Program Requirement Change,
Manager must give Sprint PCS within 10 Business Days after Sprint PCS provides
Manager with notice of the Program Requirement Change:

 

(i)                                     written notice that Manager declines to
implement the Non-Capital Program Requirement Change, and

 

(ii)                                  a written assessment of the impact of the
Non-Capital Program Requirement Change on Manager using the parameters set forth
in subparagraphs (A) through (D) above.

 

(b)                                 Manager has the right to decline to
implement any Capital Program Requirement Change if Manager determines that the
Capital Program Requirement Change will have a negative net present value
applying a 5-year discounted cash flow model.

 

The term “Capital Program Requirement Change” means any Program Requirement
Change that requires an expenditure of capital by Manager that is greater than
5% of Manager’s capital budget as approved by the Manager’s board of directors
for the fiscal year in which the Program Requirement Change is requested, but
does not include changes to the Trademark Usage Guidelines, the

 

19

--------------------------------------------------------------------------------


 

Marketing Communications Guidelines, and the Sprint PCS National or Regional
Distribution Program Requirements.

 

If Manager declines to implement any Capital Program Requirement Change, Manager
must give Sprint PCS within 10 Business Days after Sprint PCS provides Manager
with notice of the Program Requirement Change:

 

(i)                                     written notice that Manager declines to
implement the Capital Program Requirement Change, and

 

(ii)                                  a written assessment of the impact of the
Capital Program Requirement Change on Manager using the parameter set forth
above.

 

Manager must implement a Capital Program Requirement Change if:

 

(i)                                     the capital requirement associated with
such Program Requirement Change is for a network capacity expansion due to a
change in a service plan, provided that implementing the Program Requirement
Change will not exceed any of the parameters described in section 9.3.1(a), or

 

(ii)                                  the capital requirement associated with
such Program Requirement Change is necessary to comply with network performance
standards required under this agreement.

 

If Manager has the right to decline a Program Requirement Change, Sprint PCS may
modify the scope of the Program Requirement Change in all or certain of
Manager’s markets to create a positive net present value for the entire Program
Requirement Change, and Manager will implement the modified Program Requirement
Change. Section 9.3.2 governs any disagreement between the parties regarding the
determination of the net present value of a Program Requirement Change.

 

9.3.2.  Disagreement with Assumptions or Methodology.  Sprint PCS must notify
Manager of any disagreement with Manager’s assumptions or methodology within 10
days after its receipt of Manager’s assessment under section 9.3.1.  Manager
will not be required to implement the Program Requirement Change if Sprint PCS
fails to notify Manager of any disagreement within this 10-day period unless
Sprint PCS requires such compliance under section 9.3.3 below.  Either party may
escalate the review of the assumptions and methodology underlying the assessment
to the parties’ respective Chief Financial Officers if Sprint PCS disagrees with
Manager’s assessment and the parties are unable to agree on the assumptions and
methodology within 20 days after Sprint PCS notifies Manager of the
disagreement.

 

The parties will mutually select an independent investment banker in the
wireless telecommunications industry (“Investment Banker”) to determine

 

20

--------------------------------------------------------------------------------


 

whether the implementation of the Program Requirement Change will exceed one of
the parameters if Sprint PCS and Manager are unable to agree on the assumptions
and methodology to perform the calculations within 30 days after Sprint PCS
notifies Manager of the disagreement.  The American Arbitration Association will
select the Investment Banker if the parties do not select the Investment Banker
within 50 days after Sprint PCS notifies Manager of the disagreement.  Sprint
PCS and Manager will cooperate fully and provide all information that the
Investment Banker reasonably requests.  But any Investment Banker that the
American Arbitration Association selects, and its investment bank, must have no
current engagement with either Manager or Sprint PCS and must not have been
engaged by either such party within the 12 calendar months preceding the
engagement under this section.  A business relationship between Manager or
Sprint PCS and a commercial bank or other organization affiliated with an
investment bank will not disqualify the investment bank.  The Investment Banker
will have 20 days from the date of engagement to make its decision.

 

Manager will pay any Investment Banker’s fees and implement the Program
Requirement Change if the parties agree or the Investment Banker determines that
implementing the Program Requirement Change will not exceed any of the
parameters described in section 9.3.1.

 

9.3.3  One or More Parameters Exceeded.  Sprint PCS will pay the Investment
Banker’s fees if the parties agree or the Investment Banker determines that
implementing the Program Requirement Change will exceed at least one of the
parameters described in section 9.3.1.  Sprint PCS may require Manager to
implement the Program Requirement Change whether the parties agree or disagree
or the Investment Banker determines that implementing the Program Requirement
Change will exceed at least one of the parameters described in section 9.3.1, if
Sprint PCS agrees to compensate Manager the amount necessary to prevent Manager
from exceeding the parameters set forth in section 9.3.1.

 

9.3.4  Changes with Respect to Pricing Plans and Roaming Program Requirements. 
Manager will implement a change with respect to the following in the manner
requested by Sprint PCS, even if Manager determines that implementing the change
will have an adverse impact on Manager that meets or exceeds the tests set forth
in section 9.3.1(a) or section 9.3.1(b):

 

(i)                                     relates to a pricing plan under section
4.4 or a roaming program, and

 

(ii)                                  Sprint PCS reasonably determines must be
implemented on an immediate or expedited basis to respond to competitive market
forces.

 

Manager’s implementation of the change will not adversely affect Manager’s right
to object to the implementation of the change.  Manager will continue to comply
with the change if the parties agree or the Investment Banker

 

21

--------------------------------------------------------------------------------


 

determines (using the procedure described in section 9.3.2) that implementing
the change will not exceed any of the parameters described in section 9.3.1(a)
or section 9.3.1(b).  If Sprint PCS does not successfully challenge Manager’s
assessment of the adverse impact of the change on Manager in accordance with
section 9.3.2, Sprint PCS can require Manager either to:

 

(i)                                     continue to comply with the change and
compensate Manager in the amount necessary to reimburse Manager for any
reasonable costs, expenses or losses that Manager incurs as a result of its
implementation of the change net of any benefit that Manager receives, to the
extent the costs, expenses and losses net of the benefits exceed the parameters
set forth in section 9.3.1(a) or section 9.3.1(b), or

 

(ii)                                  terminate its continued compliance with
the change and compensate Manager in the amount necessary to reimburse Manager
for any reasonable costs, expenses or losses that Manager incurs as a result of
its implementation of the change net of any benefit that Manager receives.

 

Manager cannot terminate its continued compliance if Sprint PCS elects to
require Manager’s continued compliance with the change under section 9.3.3
above.

 

(c)                                  A new section 9.7 is added to the
Management Agreement:

 

9.7                               Review of Program Requirements; Unilateral
Changes.

 

(a)                                  Within 120 days after the Effective Date of
Addendum VIII Sprint PCS will review all outstanding Program Requirements to
determine if they need to be revoked, amended or left in place.  Any amendment
to a Program Requirement will be implemented in accordance with section 9.2,
subject to section 9.3 with respect to amendments.

 

(b)                                 Sprint PCS and Manager will in good faith
attempt to mutually agree on how to mitigate the adverse economic impact on
Manager of the exercise of any unilateral right of Sprint PCS under this
agreement, the Services Agreement and either Trademark License Agreement to the
extent Manager believes such change will have a significant adverse economic
impact on Manager’s operations, except with respect to changes involving Sprint
PCS National or Regional Distribution Program Requirements.  For purposes of
clarification, the parties intend the preceding sentence to obligate them to a
robust discussion and open dialogue but understand the discussion and dialogue
may not lead to any particular solution of the issues raised by Manager or
Sprint PCS.  By way of illustration, under the second preceding sentence if
Manager believed that the exercise of the unilateral right to change the
Trademark Usage

 

22

--------------------------------------------------------------------------------


 

Guidelines or the designation of Sprint PCS Products and Services had an adverse
economic impact on Manager, then Manager and Sprint PCS will in good faith
attempt to mutually agree on how to mitigate the adverse impact on Manager.

 

(d)                                 A new section 9.8 is added to the Management
Agreement.

 

9.8                               Breach for Failure to Implement Program
Requirement.

 

Manager will be in material breach of a material term and Sprint PCS may
exercise its rights under section 11 if Manager declines to implement a Program
Requirement when required to do so under this agreement.

 

19.                            Fees [NEW].   (a)                       Article
10 of the Management Agreement is amended and restated in its entirety to read
as follows:

 

10.                             FEES

 

10.1                        General.    Sprint PCS and Manager will pay to each
other the fees and apply the credits in the manner described in this section
10.  The amounts that Sprint PCS is paid or retains are for all obligations of
Manager under this agreement.  Many of the definitions for the fees in section
10.2 are found in section 10.3.

 

10.2                        Fees.

 

10.2.1              Fee Based on Billed Revenue.    Sprint PCS will pay to
Manager the Fee Based on Billed Revenue as determined in this section 10.2.1.

 

“Billed Revenue” is all customer account activity (e.g., all activity billed,
attributed or otherwise reflected in the customer account but not including
Customer Credits) during the calendar month for which the fees and payments are
being calculated (the “Billed Month”) for Sprint PCS Products and Services
related to all Customer accounts within a customer service area (“CSA”) assigned
to the Service Area, except (i) Outbound Roaming Fees, (ii) amounts handled
separately in this section 10 (including the amounts in sections 10.2.3 through
10.2.6, 10.4 and 10.8), (iii) amounts collected from Customers and paid to
governmental or regulatory authorities (e.g., Customer Taxes and USF Charges),
and (iv) other amounts identified in this agreement as not included in Billed
Revenue (these Customer accounts being “Manager Accounts”).

 

Billed Revenue does not include new activity billed to the Customer solely to
recover costs incurred by Sprint PCS, Manager or both related solely to such new
activity.  Manager and Sprint PCS will share the revenues from this billing in
proportion to the costs they incur.

 

23

--------------------------------------------------------------------------------


 

For purposes of clarification, the parties have in place procedures to assign
Customers to CSAs and expect those procedures to remain in place after the
Effective Date.

 

If Sprint PCS or Manager develops products or services that bundle Sprint PCS
Products and Services with other products or services (e.g., local service or
broadband wireline service), then Sprint PCS and Manager will use commercially
reasonable efforts to agree on the proper allocation of revenue, bad debt
expenses, credits and promotions for the bundled products and services.

 

Sprint PCS will reasonably determine the amount of credits applied to Manager
Accounts during the Billed Month (“Customer Credits”).

 

“Net Billed Revenue” for a Billed Month is the amount of the Billed Revenue less
the Customer Credits.

 

The “Fee Based on Billed Revenue” for a Billed Month is equal to 92% of (a) Net
Billed Revenue, less (b) the Allocated Write-offs for Net Billed Revenue.

 

10.2.2              Outbound Roaming Fee.    Sprint PCS will pay to Manager a
fee equal to the amount of Outbound Roaming Fees that Sprint PCS or its Related
Parties bills to Manager Accounts, less the Allocated Write-offs for Outbound
Roaming Fees.  For purposes of clarification, Sprint PCS will settle separately
with Manager the direct cost of providing the capability for the Outbound
Roaming, including any amounts payable to the carrier that handled the roaming
call and the clearinghouse operator for Outbound Roaming.

 

10.2.3              Phase II E911 Surcharges.    Sprint PCS will pay to Manager
a fee equal to a portion of the E911 Phase II Surcharges (attributable to
incremental costs for Phase II E911, including but not limited to related
handset costs, routing costs, implementation costs, trunks and testing costs,
and anticipated write-offs for bad debt) billed during the Billed Month to
Customers with an NPA-NXX assigned to the Service Area, less the Allocated
Write-offs for that portion of E911 Phase II Surcharges in the Billed Month. 
The portion of the billed amount attributed to Manager will be based on
Manager’s proportional cost (as compared to Sprint PCS’ proportional cost) to
comply with Phase II of the E911 requirements.  Sprint PCS will determine from
time to time the rate billed to Customers related to Phase II E911 and the
portion payable to Manager.

 

10.2.4              Wireless Local Number Portability Surcharges.    Sprint PCS
will pay to Manager a fee equal to a portion of the Wireless Local Number
Portability Surcharges (“WLNP Surcharges”) billed during the Billed Month to
Customers with an NPA-NXX assigned to the Service Area, less the Allocated
Write-offs for that portion of the WLNP Surcharges in the Billed Month.  The
portion of the billed amount attributed to Manager will be based on Manager’s
proportional cost (as compared to Sprint PCS’ proportional cost) to comply with

 

24

--------------------------------------------------------------------------------


 

Wireless Local Number Portability requirements.  Sprint PCS will determine from
time to time the rate billed to Customers related to WLNP Surcharges and the
portion payable to Manager.

 

10.2.5              Customer Equipment Credits.    Sprint PCS will apply as a
credit to any other fees under this section 10.2 owing by Sprint PCS to Manager
an amount equal to the amount of the Customer Equipment Credits less the
Allocated Write-offs for Customer Equipment Credits.

 

10.2.6              Write-offs for Customer Equipment Charges.    Sprint PCS
will apply as a credit to any other fees under this section 10.2 owing by Sprint
PCS to Manager an amount equal to the amount of the Allocated Write-offs for
Customer Equipment Charges.

 

10.3  Definitions used in fee calculations

 

10.3.1              Write-offs.    Sprint PCS will determine the amounts written
off net of deposits applied (the “Write-offs”) in the Sprint PCS billing system
during the Billed Month relating to Manager Accounts.

 

10.3.2              Billed Components.                                   Each of
the following amounts is referred to as a “Billed Component” and collectively
they are referred to as the “Billed Components”.

 

10.3.2.1    Net Billed Revenue.    The amount determined as described in section
10.2.1.

 

10.3.2.2    Customer Equipment Credits.    The reductions of amounts billed to
Manager Accounts related to the sale of handsets and handset accessories from
Sprint PCS inventory are referred to as “Customer Equipment Credits”.  This is a
negative amount that reduces the Amount Billed (Net of Customer Credits).

 

10.3.2.3    100% Affiliate Retained Amounts.    The amounts referred to as “100%
Affiliate Retained Amounts” on Exhibit 10.3, to which Manager is entitled to
100% of the amounts that Customers are billed for such items.

 

10.3.2.4    100% Sprint PCS Retained Amounts.    The amounts referred to as
“100% Sprint PCS Retained Amounts” on Exhibit 10.3, to which Sprint PCS is
entitled to 100% of the amounts that Customers are billed for such items.

 

10.3.2.5    Customer Equipment Charges.    The amounts that Sprint PCS bills to
Manager Accounts for subscriber equipment and accessories sold or leased are
referred to as “Customer Equipment Charges”.

 

25

--------------------------------------------------------------------------------


 

10.3.2.6    E911 Phase II Surcharges.  The amounts that Sprint PCS bills to
Manager Accounts to recover all costs related to Phase II E911 functionality are
referred to as “E911 Phase II Surcharges”.

 

10.3.2.7    USF Charges.    The amounts that Sprint PCS bills to Manager
Accounts relating to Universal Service Funds are referred to as “USF Charges”.

 

10.3.2.8    WLNP Surcharges.    The amounts that Sprint PCS bills to Manager
Accounts to recover costs related to WLNP activities.

 

10.3.3              Amount Billed (Net of Customer Credits).  The “Amount Billed
(Net of Customer Credits)” for a Billed Month is equal to the sum of the Billed
Components.

 

10.3.4              The Allocated Write-offs.    The “Allocated Write-offs” for
all or a portion of a Billed Component in a Billed Month is the Write-offs for
the Billed Month times the amount of the Billed Component (or portion thereof)
divided by the Amount Billed (Net of Customer Credits).

 

10.4                        Other Fees and Payments.  Sprint PCS and Manager
will pay to each other the fees and payments described below:

 

10.4.1              Inter Service Area Fees and Reseller Customer Fees.

 

10.4.1.1                               Inter Service Area Fee and Reseller
Customer Fee Paid.    Manager will pay to Sprint PCS an Inter Service Area Fee
as set forth in this section 10.4.1 for each billed minute or kilobyte of use
that a Customer with an NPA-NXX assigned to the Service Area uses a portion of
the Sprint PCS Network other than the Service Area Network.  Sprint PCS will pay
to Manager an Inter Service Area Fee for each billed minute or kilobyte of use
that a Customer whose NPA-NXX is not assigned to the Service Area Network uses
the Service Area Network.  Sprint PCS will pay to Manager the fees set forth in
this Section 10.4.1 for each billed minute or kilobyte of use that a Reseller
Customer uses the Service Area Network unless otherwise negotiated (such fees
are referred to in this agreement as “Reseller Customer Fees”).

 

Sprint may not amend, modify or change in any manner the Inter Service Area Fees
between Sprint PCS and Manager or Reseller Customer Fees and other matters set
forth in this section 10.4.1 without Manager’s prior written consent.  For
purposes of clarification, the parties do not intend the above sentence to limit
Sprint PCS’ ability to negotiate fees with resellers.

 

Sprint PCS will not be obligated to pay Manager those Inter Service Area Fees
not received by Sprint PCS from an Other Manager who is a debtor in a bankruptcy
proceeding with respect to Inter Service Area Fees that Sprint PCS owes Manager
because of CSAs assigned to such Other Manager’s Service Area traveling in the
Service Area.  For clarification purposes, Sprint PCS

 

26

--------------------------------------------------------------------------------


 

does not have to advance the Inter Service Area Fees for the Other Manager who
is involved in the bankruptcy proceeding to Manager, to the extent that the
Other Manager fails to pay the Inter Service Area Fees.  Manager bears the risk
of loss of the Other Manager who is involved in the bankruptcy proceeding not
paying the Inter Service Area Fees to Sprint PCS.

 

If relief is ordered under title 11 of the United States Code for an Other
Manager or an Other Manager files a voluntary petition for relief under title 11
of the United States Code and such Other Manager fails to pay to Sprint PCS
amounts that such Other Manager owes to Sprint PCS with respect to the Inter
Service Area Fees for travel into Manager’s Service Area, Sprint PCS will
immediately assign to Manager all of its claims and rights as a creditor of such
Other Manager for those amounts owed with respect to Inter Service Area Fees for
travel in Manager’s Service Area.  Sprint PCS agrees to take all actions
necessary to effect this assignment of rights to Manager, and further agrees
that Manager will not be responsible for any expenses related to such
assignment.  If Sprint PCS receives any amounts from an Other Manager involved
in a bankruptcy proceeding with respect to Inter Service Area Fees for travel
into the Service Area, Sprint PCS will immediately remit those amounts to
Manager.  If relief is ordered under title 11 of the United States Code for
Sprint PCS or Sprint PCS files a voluntary petition for relief under title 11 of
the United States Code, then Sprint PCS will be deemed a trustee for Manager’s
benefit with respect to any Inter Service Area Fees that Sprint PCS collects
from Other Managers for travel into Manager’s Service Area, and Sprint PCS has
no rights to Manager’s portion of such Inter Service Area Fees.

 

Manager acknowledges that if the manner in which the CSAs are assigned changes
because of changes in the manner in which the NPA NXX is utilized, the manner in
which the Inter Service Area Fees and Reseller Customer Fees, if any, will be
calculated might be changed accordingly.

 

10.4.1.2                               Voice and 2G Data Rate.    The amount of
the Inter Service Area Voice and 2G Data Fee and Reseller Customer Voice and 2G
Data Fee will be as follows:

 

(a)                                  The Inter Service Area Voice and 2G Data
Fee for each billed minute of use that a Customer uses an Away Network and the
Reseller Customer Fee for each billed minute of use that a Reseller Customer
uses the Service Area Network, will be $0.058 from the Effective Date to
December 31, 2006.

 

(b)                                 For each calendar year during the Term of
this agreement beginning January 1, 2007, the Inter Service Area Voice and 2G
Data Fee for each billed minute of use that a Customer uses an Away Network and
the Reseller Customer Fee for each billed minute of use that a Reseller Customer
uses the Service Area Network, will be an amount equal to 90% of Sprint PCS’
Retail Yield for Voice and 2G Data Usage

 

27

--------------------------------------------------------------------------------


 

for the previous calendar year; provided that such amount for any period will
not be less than Manager’s network costs (including a reasonable return using
Manager’s weighted average cost of capital applied against Manager’s net
investment in the Service Area Network) to provide the services that are subject
to the Inter Service Area Voice and 2G Data Fee.  If the parties have a dispute
relating to the determination of the foregoing fees for any period, then the
parties will submit the dispute to binding arbitration as set forth in section
10.4.1.3(b).

 

10.4.1.3                               3G Data Rate.    The amount of the Inter
Service Area 3G Data Fee and Reseller Customer 3G Data Fee will be as follows:

 

(a)                                  From the Effective Date to December 31,
2006 (“Initial 3G Data Fee Period”), the Inter Service Area 3G Data Fee for each
kilobyte of use that a Customer uses an Away Network and the Reseller Customer
3G Data Fee for each kilobyte of use that a Reseller Customer uses the Service
Area Network, will be $0.0020; except during the Initial 3G Data Fee Period the
Reseller Customer 3G Data Fee for Qwest reseller customers only will be
determined and settled as provided in the letter agreement between Sprint PCS
and Manager dated July 29, 2003 (the “Qwest Reseller 3G Data Agreement”).

 

(b)                                 The parties will reset the Inter Service
Area 3G Data Fee and the Reseller Customer 3G Data Fee after the Initial 3G Data
Fee Period ends; except after the period ends the Reseller Customer 3G Data Fee
for Qwest reseller customers only will be determined and settled as provided in
the Qwest Reseller 3G Data Agreement.  The Inter Service Area 3G Data Fee and
the Reseller Customer 3G Data Fee will be based on an appropriate discount from
the Sprint PCS Retail Yield for 3G Data Usage for the previous calendar year to
be negotiated before December 31, 2006.  Each subsequent fee period will last
three years with, for example, the second pricing period beginning on January
1, 2007 and ending on December 31, 2009.

 

The process for resetting the fees is as follows:

 

(i)                                     Sprint PCS will give Manager a proposal
for the appropriate discount from the Sprint PCS Retail Yield for 3G Data Usage
by March 31 of the final year of the then current pricing period.  Manager’s
representative and the Sprint PCS representative will begin discussions
regarding the proposed schedule of fees within 20 days after Manager receives
the proposed schedule of fees from Sprint PCS.

 

(ii)                                  Manager may escalate the discussion to the
Chief Financial Officer of Sprint PCS or Sprint PCS may escalate the discussion
to Manager’s Chief Executive Officer or Chief

 

28

--------------------------------------------------------------------------------


 

Financial Officer if the parties do not agree on a new schedule of fees within
30 days after the discussions begin.

 

(iii)                               If the parties cannot agree on a new
schedule of fees within 20 days after a party escalates the discussion, then
Manager may either agree to the fees set forth in the Inter Service Area 3G Data
Fee and Reseller Customer 3G Data Fee proposal or submit the determination of
the Inter Service Area 3G Data Fee and Reseller Customer 3G Data Fee (other than
the matters set forth in the Qwest Reseller 3G Data Agreement) to binding
arbitration based on a market-rate determination of an appropriate Inter Service
Area 3G Data Fee and Reseller Customer 3G Data Fee in accordance with section
14.2, excluding the escalation process set forth in section 14.1.

 

(iv)                              If Manager submits the matter to arbitration
the fees that Sprint PCS proposed will apply starting after December 31 of the
first year of the appropriate period as described in section 10.4.1.4 and will
continue in effect unless modified by the final decision of the arbitrator.  If
the arbitrator imposes a fee different than the ones in effect the new fees will
be applied as if in effect after December 31 of the first year of the
appropriate period as described in section 10.4.1.4 and if on application of the
new fees one party owes the other party any amount after taking into account
payments the parties have already made then the owing party will pay the other
party within 30 days of the date of the final arbitration order.

 

10.4.1.4                                     Rate Changes – Effective Date.  All
rate changes related to Inter Service Area Fees and Reseller Customer Fees will
be applied to all activity in a bill cycle regardless of when the activity
occurred, if the bill cycle ends after the effective date of the rate change.

 

10.4.1.5                                     Long Distance.    The long distance
rates associated with the Inter Service Area and Reseller Customer usage will be
equal to the actual wholesale transport and terminating costs associated with
the originating and terminating locations.  The rates are then applied to
cumulative usage at a BID level for settlement purposes.

 

10.4.2              Interconnect Fees.  Manager will pay to Sprint PCS (or to
other carriers as appropriate) monthly the interconnect fees, if any, as
provided under section 1.4.

 

10.4.3              Terminating and Originating Access Fee.  Sprint PCS will pay
Manager 92% of any terminating or originating access fees Sprint PCS collects
from an IXC that are not subject to refund or dispute (but it will not be Billed
Revenue).  For purposes of clarification, Sprint Corporation’s Related

 

29

--------------------------------------------------------------------------------


 

Parties are obligated to pay terminating access to Sprint PCS only if MCI and
AT&T pay terminating or originating access to Sprint PCS.  At the Effective Date
of Addendum VIII, neither MCI nor AT&T pays terminating access to Sprint PCS. 
The ability of wireless carriers to collect access fees is currently subject to
legal challenge. The parties acknowledge that Sprint PCS has limited ability to
require IXCs to pay access fees.

 

10.4.4              Reimbursements for Mistaken Payments.  If one party
mistakenly pays an amount that the other party is obligated to pay then the
other party will reimburse the paying party, if the paying party identifies the
mistake and notifies the receiving party within 9 calendar months after the date
on which the paying party makes the mistaken payment.

 

10.5                        Taxes and Payments to the Government.  Manager will
pay or reimburse Sprint PCS for any sales, use, gross receipts or similar tax,
administrative fee, telecommunications fee or surcharge for taxes or fees that a
governmental authority levies on the fees and charges payable by Sprint PCS to
Manager.

 

Manager will report all taxable property to the appropriate taxing authority for
ad valorem tax purposes.  Manager will pay as and when due all taxes,
assessments, liens, encumbrances, levies and other charges against the real
estate and personal property that Manager owns or uses in fulfilling its
obligations under this agreement.

 

Manager is responsible for paying all sales, use or similar taxes on the
purchase and use of its equipment, advertising and other goods or services in
connection with this agreement.

 

Sprint PCS will be solely responsible for remitting to government agencies or
their designees any and all fees or other amounts owed as a result of the
services provided to the Customers under the Management Agreement.  As a
consequence of this responsibility, Sprint PCS is entitled to 100% of any
amounts that Manager, Sprint PCS or their Related Parties receives from
Customers (including Customers whose NPA-NXX is assigned to the Service Area)
relating to these fees or other amounts.

 

10.6                        Universal Service Funds.

 

10.6.1            Paid by Government.   Manager is entitled to 100% of any
federal and state subsidy funds (the “Subsidy Funds”), including Universal
Service Funds, that Manager or Sprint PCS receives from government disbursements
based on customers with mailing addresses located in the Service Area and with
NPA-NXXs assigned to the Service Area, or such other method then in effect under
the rules of the FCC, Universal Service Administrative Company or other federal
or state administrator.  For purposes of clarity, Universal Service Funds
provide support payments to Eligible

 

30

--------------------------------------------------------------------------------


 

Telecommunications Carriers (“ETC”) serving in high cost areas or providing
services to low income individuals.  Sprint PCS will file on behalf of itself or
Manager appropriate ETC documentation in those jurisdictions in which Sprint PCS
determines to make the filing.

 

If Manager asks Sprint PCS to make a filing in a jurisdiction and Sprint PCS
reasonably determines not to make the filing because making the filing is
detrimental to Sprint’s best interests, then Sprint does not have to make the
filing.  If Manager disagrees with the reasonableness of Sprint PCS’
determination not to make the filing, then the parties will submit to binding
arbitration in accordance with section 14.2, excluding the escalation process
set forth in section 14.1.

 

If the process set forth in the previous paragraph results in Sprint PCS making
a filing, Manager will pay all of Sprint PCS’ reasonable out-of-pocket costs
associated with the filing and any compliance obligations that arise from the
filing or that are imposed by the jurisdiction in which the filing is made (e.g.
filing fees, legal fees, expert witness retention, universal lifeline service,
enhancing customer care quality, and including, without limitation, network
upgrades).  Sprint PCS will remit to Manager 50% of any Subsidy Funds that
Sprint PCS receives from filings Sprint PCS is required to make under the
preceding paragraph that are not payable to Manager under the first paragraph of
this section 10.6.1, until the aggregate amount of the payments to Manager under
this sentence equal 50% of the amount Manager has paid Sprint PCS under the
preceding sentence.

 

All Subsidy Funds received must be used to support the provision, maintenance
and upgrading of facilities and services for which the funds are intended. 
Sprint PCS will attempt to recover from the appropriate governmental authority
Subsidy Funds and will remit the appropriate recoveries to Manager.

 

10.6.2              Paid by Customers.  Sprint PCS will be solely responsible
for remitting to government agencies or their designees, including but not
limited to the Universal Service Administrative Company, all universal service
fees.   As a consequence of this responsibility, Sprint PCS is entitled to 100%
of any amounts that Manager, Sprint PCS or their Related Parties receives from
Customers (including Customers whose NPA-NXX is assigned to the Service Area)
relating to the Universal Service Funds.

 

10.7                        Equipment Replacement Program.  Sprint PCS is
entitled to 100% of the amounts that Customers pay for participating in any
equipment replacement program billed on their Sprint PCS bills.  Manager will
not be responsible for or in any way billed for any costs or expenses that
Sprint PCS or any Sprint PCS Related Party incurs in connection with any such
equipment replacement program.

 

10.8                        Customer Equipment.  Sprint PCS is entitled to 100%
of the amounts that Customers pay for subscriber equipment and accessories sold
or

 

31

--------------------------------------------------------------------------------


 

leased by Sprint PCS, and Manager is entitled to 100% of the amounts that
Customers pay for subscriber equipment and accessories that Manager sold or
leased, subject to the equipment settlement process in section 4.1.2.

 

10.9                        Phase I E911.  Sprint PCS is entitled to collect
100% of the E911 Phase I Surcharges (e.g., for equipment other than handsets,
such as platforms and networks).  Sprint PCS will attempt to recover from the
appropriate governmental authority Phase I E911 reimbursements and will remit
the appropriate amounts to Manager.

 

10.10                 Manager Deposits into Retail Bank Accounts.  Each Business
Day, Manager will deposit into bank accounts and authorize Sprint PCS or a
Related Party that Sprint PCS designates to sweep from such accounts the amounts
collected from Customers on behalf of Sprint PCS and its Related Parties for
Sprint PCS Products and Services.  Manager will allow the funds deposited in the
bank accounts to be transferred daily to other accounts that Sprint PCS
designates.  Manager will also provide the daily reports of the amounts
collected that Sprint PCS requires.  Manager will not make any changes to the
authorizations and designations Sprint PCS designates for the bank accounts
without Sprint PCS’ prior written consent.

 

10.11                 Monthly Statements.

 

10.11.1       Section 10.2 Statement.  Each month Sprint PCS will determine the
amount payable to or due from Manager for a Billed Month under section 10.2. 
Sprint PCS will deliver a monthly statement to Manager that reports the amount
due to Manager, the manner in which the amount was calculated, the amount due to
Sprint PCS and its Related Parties under this agreement and the Services
Agreement, and the net amount payable to or due from Manager.

 

10.11.2       Other Statements.  Sprint PCS will deliver a monthly statement to
Manager that reports amounts due to Manager or from Manager, other than amounts
described in section 10.12.1, the manner in which the amounts were calculated,
the amount due to Manager or to Sprint PCS and its Related Parties under this
agreement and the Services Agreement, and the net amount payable to Manager.

 

10.11.3       Third Party Charges.  Sprint PCS will include any third party
charges on Manager’s statements within three calendar months after the end of
the calendar month during which Sprint PCS receives the third party charge. 
Sprint PCS’ failure to include these charges on Manager’s statements within the
three calendar month-period will mean that Sprint PCS cannot collect those third
party charges from Manager.

 

10.12                 Payments.

 

10.12.1       Weekly Payments.  Sprint PCS will pay the amount payable to
Manager for a Billed Month under section 10.2 in equal weekly

 

32

--------------------------------------------------------------------------------


 

payments on consecutive Thursdays beginning the second Thursday of the calendar
month following the Billed Month and ending on the first Thursday of the second
calendar month after the Billed Month.  If Sprint PCS is unable to determine the
amount due to Manager in time to make the weekly payment on the second Thursday
of a calendar month, then Sprint PCS will pay Manager for that week the same
weekly amount it paid Manager for the previous week.  Sprint PCS will true-up
any difference between the actual amount due for the first weekly payment of the
Billed Month and amounts paid for any estimated weekly payments after Sprint PCS
determines what the weekly payment is for that month. Sprint PCS will use
reasonable efforts to true-up within 10 Business Days after the date on which
Sprint PCS made the estimated weekly payment.

 

10.12.2       Monthly Payments.    The amounts payable to Manager and Sprint PCS
and its Related Parties under this agreement and the Services Agreement, other
than the payments described in section 10.12.1, will be determined, billed and
paid monthly in accordance with section 10.12.3.

 

10.12.3       Transition of Payment Methods.  (a)  Sprint PCS and Manager wish
to conduct an orderly transition from making weekly payments to Manager based on
Collected Revenues to weekly payments based on Billed Revenue.  The method of
calculating the weekly payments will change on the first day of the calendar
month after the Effective Date of Addendum VIII (the “Transition Date”).  The
weekly amounts paid to Manager during the calendar month before the Transition
Date and on the first Thursday after the Transition Date will be based on the
Collected Revenues method.  The weekly amounts paid to Manager beginning on the
second Thursday of the second calendar month after the Transition Date will be
based on the Billed Revenue method described in this section 10.  To effect an
orderly transition, Sprint PCS will pay Manager for the period beginning on the
second Thursday after the Transition Date and ending on the first Thursday of
the calendar month after the Transition Date an amount calculated as described
below in section 10.12.3(b).

 

(b)  Sprint PCS will apply the estimated collection percentages that Sprint PCS
uses before the Transition Date to the gross accounts receivable aging
categories for Customers with an NPA-NXX assigned to the Service Area as of the
close of business on the day before the Transition Date to calculate the amount
Sprint PCS anticipates collecting on those accounts receivable.  Sprint PCS will
pay Manager the amount estimated to be collected in equal weekly payments on
consecutive Thursdays beginning the second Thursday after the Transition Date
and ending the first Thursday of the calendar month after the Transition Date. 
Sprint PCS will also pay to Manager no later than the second Thursday after the
Transition Date any Collected Revenues received after the Saturday before the
Transition Date and before the Transition Date.

 

(c)  Sprint PCS will recalculate the estimated collection percentages and apply
the recalculated estimated collection percentages to the gross accounts
receivable aging categories described in the first sentence of

 

33

--------------------------------------------------------------------------------


 

section 10.12.3(b) when all applicable data is available.  Sprint PCS will
increase or decrease a weekly payment by the amount of the difference between
the amount paid to Manager based on the initial estimated collection percentages
and the amount that would have been paid to Manager using the newer estimated
collection percentages.

 

10.13                 Dispute or Correction of Statement Amount.  A party can
only dispute or correct an amount on a statement in good faith.  If a party
disputes or corrects an amount on a statement, the disputing or correcting party
must give the other party written notice of the specific item disputed or
corrected, the disputed or corrected amount with respect to that item and the
reason for the dispute or correction within three calendar months after the end
of the calendar month during which the disputed or erroneous statement was
delivered.

 

Any dispute regarding a statement will be submitted for resolution under the
dispute resolution process in section 14.  The parties must continue to pay to
the other party all amounts, except disputed amounts (subject to the next
paragraph), owed under this agreement and the Services Agreement during the
dispute resolution process.  If the aggregate disputed amount, combined with any
aggregate disputed amount under section 10.14, exceeds $1,000,000, and upon the
written request of the other party, the party disputing the amount (the
“Disputing Party”) will deposit the portion of the disputed amount in excess of
$1,000,000 into an escrow account that will be governed by an escrow agreement
in a form to be mutually agreed upon by the parties.  The Disputing Party will
deposit the amount into the escrow account within 10 Business Days after its
receipt of the written request from the other party in accordance with the
foregoing.  If the Disputing Party complies with the requirements of this
paragraph, then the other party or its Related Parties may not declare the
Disputing Party in breach of this agreement or the Services Agreement because of
nonpayment of the disputed amount, pending completion of the dispute resolution
process.

 

The escrow agent will be an unrelated third party that is in the business of
serving as an escrow agent for or on behalf of financial institutions.  The
parties will share evenly the escrow agent’s fees.  The escrow agent will invest
and reinvest the escrowed funds in interest-bearing money market accounts or as
the parties otherwise agree.  The escrow agent will disburse the escrowed funds
in the following manner based on the determination made in the dispute
resolution process:

 

(a)                                  If the Disputing Party does not owe any of
the disputed amounts, then the escrow agent will return all of the escrowed
funds to the Disputing Party with the interest earned on the escrowed funds.

 

(b)                                 If the Disputing Party owes all of the
disputed amounts, then the escrow agent will disburse all of the escrowed funds
with the interest earned on the escrowed funds to the non-disputing party.

 

34

--------------------------------------------------------------------------------


 

If the interest earned is less than the amount owed based on the Default Rate,
then the Disputing Party will pay the non-disputing party the difference between
those amounts.

 

(c)                                  If the Disputing Party owes a portion of
the disputed amounts, then the escrow agent will disburse to the non-disputing
party the amount owed with interest at the Default Rate from the escrowed funds
and disburse the balance of the escrowed funds to the Disputing Party.  The
Disputing Party will pay the non-disputing party the amount owed for interest at
the Default Rate if the amount of the escrowed funds is insufficient.

 

Manager and Sprint PCS will take all reasonable actions necessary to allow the
Disputing Party to continue to reflect the amounts deposited into the escrow
account by the Disputing Party as assets in the Disputing Party’s financial
statements.

 

The parties will use the dispute resolution process under section 14.2 of this
agreement, excluding the escalation process set forth in section 14.1, if they
cannot agree on the form of escrow agreement.

 

The parties agree that, despite this section 10.13, Manager will pay all
disputed amounts due to Sprint PCS or any Related Party for fees for CCPU
Services and CPGA Services payable under the Services Agreement for periods
ending on or before December 31, 2006, subject to any other rights and remedies
that Manager has under this agreement and the Services Agreement.

 

The dispute of an item in a statement does not stay or diminish a party’s other
rights and remedies under this agreement, except that a party must complete the
dispute resolution process in section 14 before taking any legal or equitable
action against the other party.

 

10.14                 Dispute or Correction of a Third Party Invoice Amount. 
Sprint PCS will include the applicable portion of any amount based on a third
party invoice in a statement to Manager within three calendar months after
Sprint PCS’ receipt of the third party invoice.  Sprint PCS’ failure to include
the amount in a statement to Manager within the three calendar month-period will
mean that the third party charges will not be collectible from Manager.

 

A party can dispute or correct an amount based on a third party invoice only in
good faith.  Modified invoices received by Sprint PCS from a third party vendor
and then sent by Sprint PCS to Manager will be treated as a new statement for
purposes of this section, so long as the modified statement was revised in good
faith and not simply to provide Sprint PCS additional time to resubmit a
previous invoice.

 

If a party disputes or corrects an amount on a third party invoice or the amount
Sprint PCS attributed to Manager, the disputing party must give the other

 

35

--------------------------------------------------------------------------------


 

party written notice of the specific item disputed or corrected, the disputed or
corrected amount with respect to that item and the reason for the dispute or
correction within three calendar months after the end of the calendar month
during which the disputed or erroneous statement was delivered.  Sprint PCS and
Manager will cooperate with each other to obtain the information needed to
determine if the amounts billed by the third party and allocated to Manager were
correct.

 

Any dispute regarding the amount of the third party invoice Sprint PCS
attributed to Manager will be submitted for resolution under the dispute
resolution process in section 14.  Manager must continue to pay to Sprint PCS
all amounts, except disputed amounts, owed under this agreement and the Services
Agreement during the information gathering and dispute resolution process.  If
the aggregate disputed amount, combined with any aggregate disputed amount under
section 10.13, exceeds $1,000,000, and upon the written request of Sprint PCS,
Manager will deposit the portion of the disputed amount in excess of $1,000,000
into an escrow account that will be governed by an escrow agreement containing
terms similar to the general terms described in section 10.13 and in a form to
be mutually agreed upon by the parties.  Manager will deposit the amount into
the escrow account within 10 Business Days after its receipt of the written
request from Sprint PCS in accordance with the foregoing.  If Manager complies
with the requirements of this paragraph, then none of Sprint PCS or its Related
Parties may declare Manager in breach of this agreement or the Services
Agreement because of nonpayment of the disputed amount, pending completion of
the dispute resolution process.

 

The dispute of an item in a statement does not stay or diminish a party’s other
rights and remedies under this agreement, except that the parties must complete
the dispute resolution process in section 14 before taking any legal or
equitable action against each other.

 

10.15                 Late Payments.  Any amount due under this agreement or the
Services Agreement without a specified due date will be due 20 days after
Manager receives an invoice.  Any amount due under this agreement and the
Services Agreement (including without limitation any amounts disputed under
those agreements that are ultimately determined to be due) that is not paid by
one party to the other party in accordance with the terms of the applicable
agreement will bear interest at the Default Rate beginning (and including) the
5th day after the invoice or settlement due date until (and including) the date
paid.

 

10.16                 Setoff Right If Failure To Pay Amounts Due.  If Manager
fails to pay any undisputed amount due Sprint PCS or a Related Party of Sprint
PCS under this agreement, any undisputed amount due Sprint PCS or a Related
Party of Sprint PCS under the Services Agreement or any other agreement with
Sprint PCS or a Related Party of Sprint PCS, or any disputed amount due to
Sprint PCS or a Related Party for fees for CCPU Services or CPGA Services
payable under the Services Agreement, then 5 days after the payment due date
Sprint PCS may setoff against its payments to Manager under

 

36

--------------------------------------------------------------------------------


 

this section 10 any such undisputed amount that Manager owes to Sprint PCS or a
Related Party of Sprint PCS. This right of setoff is in addition to any other
right that Sprint PCS or a Related Party of Sprint PCS might have under this
agreement, the Services Agreement or any other agreements with Sprint PCS or a
Related Party of Sprint PCS.

 

20.                               Financing Consideration [Addm I, §7].  Section
11.3.6 is amended and restated in its entirety to read as follows:

 

11.3.6  Financing Considerations.  At the election of Sprint PCS or Manager this
agreement may be terminated upon the failure of Manager to obtain the financing
described in Exhibit 1.7 by the deadline(s) set forth on such Exhibits.

 

21.                               Termination Rights [NEW].  Section 11.3.7 is
deleted, and all references in the agreement to section 11.3.7 are also deleted.

 

22.                               Effect of an Event of Termination [Addm I,
§8].  The new subsection 11.4(a)(iii) is added to the Management Agreement:

 

(iii)                               in the case of an Event of Termination under
section 11.3.6, give the other party written notice that the agreement is
terminated effective as of the date of the notice, in which case all rights and
obligations of each party under this agreement will immediately cease and
neither party will have any remedy or claim for damages.

 

23.                               Non-termination of Agreement [Addm II, §13]. 
Sections 11.5.3 and 11.6.4 are replaced with the following paragraphs:

 

11.5.3  Manager’s Action for Damages or Other Relief.  Manager, in accordance
with the dispute resolution process in section 14, may seek damages or other
appropriate relief, but such action does not terminate this agreement.

 

11.6.4  Sprint PCS’ Action for Damages or Other Relief.  Sprint PCS, in
accordance with the dispute resolution process in section 14, may seek damages
or other appropriate relief, but such action does not terminate this agreement.

 

24.                               Audit [NEW].  Section 12.1.2 is amended and
restated in its entirety to read as follows:

 

12.1.2              Audits.  On reasonable advance notice by one party, the
other party must provide its independent or internal auditors access to its
appropriate financial and operating records, including, without limitation,
vendor and distribution agreements, for purposes of auditing the amount of fees
(including the appropriateness of items excluded from the Fee Based on Billed
Revenue), costs, expenses (including operating metrics referred to in this
agreement and the Services Agreement relating to or used in the determination of
Inter Service Area

 

37

--------------------------------------------------------------------------------


 

Fees, Reseller Customer Fees, CCPU Services or CPGA Services) or other charges
payable in connection with the Service Area for the period audited.  The party
that requested the audit may decide if the audit is conducted by the other
party’s independent or internal auditors.  Manager and Sprint PCS may each
request no more than one audit per year.

 

(a)                                  If the audit shows that Sprint PCS was
underpaid then, unless the amount is contested, Manager will pay to Sprint PCS
the amount of the underpayment within 10 Business Days after Sprint PCS gives
Manager written notice of the underpayment determination.

 

(b)                                 If the audit determines that Sprint PCS was
overpaid then, unless the amount is contested, Sprint PCS will pay to Manager
the amount of the overpayment within 10 Business Days after Manager gives Sprint
PCS written notice of the overpayment determination.

 

The auditing party will pay all costs and expenses related to the audit unless
the amount owed to the audited party is reduced by more than 10% or the amount
owed by the audited party is increased by more than 10%, in which case the
audited party will pay the costs and expenses related to the audit.

 

Sprint PCS will provide a report issued in conformity with Statement of Auditing
Standard No. 70 “Reports on the Processing of Transactions by Service
Organizations” (“Type II Report” or “Manager Management Report”) to Manager
annually.  If Manager, on the advice of its independent auditors or its legal
counsel, determines that a statute, regulation, rule, judicial decision or
interpretation, or audit or accounting rule, policy or literature published by
the accounting or auditing profession or other authoritative rule making body
(such as the Securities and Exchange Commission, the Public Company Accounting
Oversight Board or the Financial Accounting Standards Board) requires additional
assurances beyond SAS 70, then Sprint PCS will cooperate with Manager to provide
the additional assurances.  Sprint PCS’ independent auditors will prepare any
Type II Report or Manager Management Report provided under this section 12.1.2
and will provide an opinion on the controls placed in operation and tests of
operating effectiveness of those controls in effect at Sprint PCS over Manager
Management Processes.  “Manager Management Processes” include those services
generally provided within this agreement, primarily billing and collection of
revenues.

 

25.                               Notices [Addm IV, §5; revised by this
Addendum].  Section 17.1 is amended and restated in its entirety to read as
follows:

 

17.1                        Notices.  (a)  Any notice, payment, invoice, demand
or communication required or permitted to be given by any provision of this
agreement must be in writing and mailed (certified or registered mail, postage
prepaid, return receipt requested), sent by hand or overnight courier, charges
prepaid or sent by facsimile or email (in either instance with acknowledgement
or

 

38

--------------------------------------------------------------------------------


 

read receipt received), and addressed as described below, or to any other
address or number as the person or entity may from time to time specify by
written notice to the other parties.  Sprint PCS may give notice of changes to a
Program Requirement by sending an email that directs Manager to the changed
Program Requirement on the affiliate intranet website.

 

The subject line of any email notice that purports to amend any Program
Requirement must read “Program Requirement Change” and the first paragraph must
indicate (i) which Program Requirement is being modified, (ii) what is being
modified in the Program Requirement, and (iii) when the Program Requirement will
take effect.  The email must also include either a detailed summary of the
Program Requirement change or a redline comparison between the old Program
Requirement and the new Program Requirement.

 

Any notice, demand or communication intended to be notice of a breach of an
agreement or notice of an Event of Termination must:

 

(A)                              clearly indicate that intent,

 

(B)                                state the section(s) of the agreements
allegedly breached, and

 

(C)                                be mailed or sent by overnight courier in the
manner described in the first paragraph in this section 17.1.

 

Manager will promptly give Sprint PCS a copy of any notice Manager receives from
the Administrative Agent or any Lender, and a copy of any notice Manager gives
to the Administrative Agent or any Lender.  Sprint PCS will promptly give
Manager a copy of any notice that Sprint PCS receives from the Administrative
Agent or any Lender and a copy of any notice that Sprint PCS gives to the
Administrative Agent or any Lender.

 

All notices and other communications given to a party in accordance with the
provisions of this agreement will be deemed to have been given when received.

 

(b)  The parties’ notice addresses are as follows:

 

For all entities comprising Sprint PCS:

 

Sprint PCS

KSOPHJ0212-2A101

6130 Sprint Parkway

Overland Park, KS  66251

Telephone: 913-762-7929

Telecopier:  913-523-0539

Email:               dbotto01@sprintspectrum.com

 

39

--------------------------------------------------------------------------------


 

Attention: Vice President - Finance

 

with a copy to:

 

Sprint Law Department

KSOPHT0101-Z2020

6391 Sprint Parkway

Overland Park, KS  66251

Telephone:  913-315-9315

Telecopier:  913-523-9823

Email: john.w.chapman@mail.sprint.com

Attention: John Chapman

 

For Manager:

 

UbiquiTel Operating Company

One West Elm Street

Suite 400

Conshohocken, PA  19428

Telephone: 610-832-3311

Telecopier: 610-832-3401

Email: dharris@ubiquitelpcs.com

Attention: Donald A. Harris, President & Chief Executive Officer

 

and

 

UbiquiTel Operating Company

One West Elm Street

Suite 400

Conshohocken, PA  19428

Telephone: 610-832-3390

Telecopier: 610-832-3401

Email: drussell@ubiquitelpcs.com

Attention: Dean E. Russell, Chief Operating Officer

 

and

 

UbiquiTel Operating Company

One West Elm Street

Suite 400

Conshohocken, PA  19428

Telephone: 610-832-3392

Telecopier: 610-832-3401

Email: jvolk@ubiquitelpcs.com

Attention: James J. Volk, Chief Financial Officer

 

40

--------------------------------------------------------------------------------


 

with a copy to:

 

UbiquiTel Operating Company

One West Elm Street

Suite 400

Conshohocken, PA  19428

Telephone: 610-832-3394

Telecopier: 610-832-1076

Email: pknese@ubiquitelpcs.com

Attention: Patricia E. Knese, Vice President & General Counsel

 

and

 

UbiquiTel Operating Company

One West Elm Street

Suite 400

Conshohocken, PA  19428

Telephone: 610-832-3354

Telecopier: 610-832-3401

Email: kjones@ubiquitelpcs.com

Attention: Kenneth T. Jones, Vice President & Controller

 

and with copies to the following individuals’ email addresses if a notice of a
Program Requirement Change is sent by email:

 

David L. Zylka, Vice President-Engineering

Email: dzylka@ubiquitelpcs.com

 

26.                               Force Majeure [NEW].  The second paragraph of
section 17.9.3 is amended and restated in its entirety to read as follows:

 

Neither Manager nor Sprint PCS, as the case may be, is in breach of any covenant
in this agreement, and no Event of Termination will occur as a result of the
failure of such party to comply with any covenant, if the party’s non-compliance
with the covenant results primarily from:

 

(i)                                     any FCC order or any other injunction
that any governmental authority issues that impedes the party’s ability to
comply with the covenant,

 

(ii)                                  the failure of any governmental authority
to grant any consent, approval, waiver or authorization or any delay on the part
of any governmental authority in granting any consent, approval, waiver or
authorization,

 

(iii)                               the failure of any vendor to deliver in a
timely manner any equipment or service, or

 

41

--------------------------------------------------------------------------------


 

(iv)                              any act of God, act of war or insurrection,
riot, fire, accident, explosion, labor unrest, strike, civil unrest, work
stoppage, condemnation or any similar cause or event not reasonably within the
control of the party.

 

27.                               Announced Transactions [Addm II, §14]. 
Section 17.24 is deleted.

 

28.                               Additional Terms and Provisions [Addm II, §15;
revised by this Addendum].  Section 17.25 is replaced with the following
paragraph:

 

17.25 Additional Terms and Provisions.  Certain additional and supplemental
terms and provisions of this agreement, if any, are set forth in the Addendum to
Sprint PCS Management Agreement, which is incorporated into this agreement by
this reference.  Manager represents and warrants that all existing contracts and
arrangements (written or verbal) that relate to or affect the rights of Sprint
PCS or any of its Related Parties under this agreement (e.g., agreements
relating to long-distance telephony services (section 3.4)) are listed on
Exhibit 17.25, and Manager agrees to deliver photocopies of such agreements to
Sprint PCS upon request to the extent permissible by the terms of the agreement.

 

29.                               Federal Contractor Compliance [Addm II, §16]. 
A new section 17.28, the text of which is attached as Exhibit B to Addendum II,
is added and incorporated by this reference.

 

30.                               Year 2000 Compliance [Addm II, §17].  A new
section 17.29 is added to the Management Agreement:

 

17.29                 Year 2000 Compliance.  Sprint PCS and Manager each
separately represents and warrants that any system or equipment acquired,
operated or designated by it for use in the Service Area Network or for use to
support the Service Area Network, including (without limitation) billing,
ordering and customer service systems, will be capable of correctly processing
and receiving date data, as well as properly exchanging date data with all
products (for example, hardware, software and firmware) with which the Service
Area Network is designed to be used, and will not malfunction or fail to
function due to an inability to process correctly date data in conformance with
Sprint PCS requirements for “Year 2000 Compliance.”  If the Service Area Network
or any system used to support the Service Area Network fails to operate as
warranted due to defects or failures in any system or equipment selected by
Manager (including systems or equipment of third party vendors and
subcontractors selected by Manager rather than by Sprint PCS) Manager will, at
its own expense, make the repairs, replacements or upgrades necessary to correct
the failure and provide a Year 2000 Compliant Service Area Network.  If the
Service Area Network or any system used to support the Service Area Network
fails to operate as warranted due to defects or failures in any systems or
equipment selected by Sprint PCS (including systems or equipment of third party
vendors and subcontractors that Sprint PCS selects and requires Manager to use),
Sprint PCS will, at its own expense, make

 

42

--------------------------------------------------------------------------------


 

the repairs, replacements or upgrades necessary to correct the failure and
provide a Year 2000 Compliant Service Area Network.

 

“Year 2000 Compliance” means the functions, calculations, and other computing
processes of the Service Area Network (collectively “Processes”) that perform
and otherwise process, date-arithmetic, display, print or pass date/time data in
a consistent manner, regardless of the date in time on which the Processes are
actually performed or the dates used in such data or the nature of the date/time
data input, whether before, during or after January 1, 2000 and whether or not
the date/time data is affected by leap years.  To the extent any part of the
Service Area Network is intended to be used in combination with other software,
hardware or firmware, it will properly exchange date/time data with such
software, hardware or firmware.  The Service Area Network will accept and
respond to two-digit year-date input, correcting or supplementing as necessary,
and store, print, display or pass date/time data in a manner that is unambiguous
as to century.  No date/time data will cause any part of the Service Area
Network to perform an abnormally ending routine or function within the Processes
or generate incorrect final values or invalid results.

 

Services Agreement

 

31.                               Non-exclusive Service [NEW].  Section 1.3 of
the Services Agreement is amended and restated in its entirety to read as
follows:

 

1.3                               Non-Exclusive Services.  Nothing contained in
this agreement confers upon Manager an exclusive right to any of the Services. 
Sprint Spectrum may contract with others to provide expertise and services
identical or similar to those to be made available or provided to Manager under
this agreement.

 

32.                               Changes to Article 2 [NEW].  Article 2 of the
Services Agreement is amended and restated in its entirety to read as follows:

 

2.                                      SERVICES

 

2.1                               Services.

 

2.1.1                     Services.  Subject to the terms of this agreement,
through December 31, 2006, Manager will obtain the services set forth on
Schedule 2.1.1 attached to this agreement (“Services”) from Sprint Spectrum in
accordance with this section 2.1, and Sprint Spectrum will provide all or none
of the Services.    For purposes of clarification, as of the Effective Date of
Addendum VIII through December 31, 2006, Sprint Spectrum is providing all of the
Services to Manager and Sprint Spectrum will not provide individual Services.

 

The fees charged for the Services and the process for setting the fees charged
for the Services are set forth in section 3.2.  Sprint Spectrum may designate
additional Services upon at least 60 days’ prior written notice to

 

43

--------------------------------------------------------------------------------


 

Manager by providing an amended Schedule 2.1.1 to Manager in accordance with the
provisions of section 9.1.

 

Without Manager’s prior written consent, neither Sprint Spectrum nor any of its
Related Parties will require Manager to pay for:

 

(A)                              any of those additional CCPU Services or CPGA
Services to the extent that they are the same as or functionally equivalent to
any service or benefit that Manager currently receives from Sprint Spectrum or
its Related Parties or Sprint PCS or its Related Parties but for which Manager
does not pay a separate fee immediately after the Effective Date, or

 

(B)                                any other additional CCPU Services or CPGA
Services through December 31, 2006. After that date the fee for those other
additional Services will be included in the fees based on Sprint PCS CCPU and
Sprint PCS CPGA as set forth in section 3.2.

 

2.1.2                     Discontinuance of Services.    If Sprint Spectrum
determines to no longer offer a Service, then Sprint Spectrum must

 

(i)                                     notify Manager in writing a reasonable
time before discontinuing the Service, except Sprint will notify Manager at
least 9 months before Sprint plans to discontinue a significant Service (e.g.,
billing, collection and customer care).

 

(ii)                                  discontinue the Service to all Other
Managers.

 

If Manager determines within 90 days after receipt of notice of discontinuance
that it wants to continue to receive the Service, Sprint Spectrum will use
commercially reasonable efforts to:

 

(a)                                  help Manager provide the Service itself or
find another vendor to provide the Service, and

 

(b)                                 facilitate Manager’s transition to the new
Service provider.

 

The fees charged by Sprint Spectrum for the CCPU Services and CPGA Services will
be reduced by any fees payable by Manager to a vendor or new Service provider in
respect of discontinued CCPU Services and CPGA Services, if (x) Sprint Spectrum
procures such CCPU Services or CPGA Services from a vendor or a new Service
provider and bills those items as Settled-Separately Manager Expenses (as
defined in subsection 3.2.5 of this agreement), or (y) Manager procures such
CCPU Services or CPGA Services from a vendor or a new provider of Services, or
(z) Manager self-provisions the Service.  No adjustment to the fees will be made
if Sprint Spectrum discontinues a CCPU Service or CPGA Service and Sprint
Spectrum does not provide the CCPU Service or CPGA Service to end users.

 

44

--------------------------------------------------------------------------------


 

2.1.3                     Performance of Services.  Sprint Spectrum may select
the method, location and means of providing the Services.  If Sprint Spectrum
wishes to use Manager’s facilities to provide the Services, Sprint Spectrum must
obtain Manager’s prior written consent.

 

2.2                               Third Party Vendors.  Some of the Services
might be provided by third party vendors under arrangements between Sprint
Spectrum and the third party vendors.  In some instances, Manager may receive
Services from a third party vendor under the same terms and conditions that
Sprint Spectrum receives those services.  In other instances, Manager may
receive Services under the terms and conditions set forth in an agreement
between Manager and the third party vendor.

 

33.                               Changes to Article 3 [NEW]. 
(a)                Section 19 of Addendum II is deleted.  Article 3 of the
Services Agreement is amended and restated in its entirety to read as follows:

 

3.                                      FEES FOR SERVICES

 

3.1                               Services.  Manager will pay Sprint Spectrum a
fee for the Services provided by or on behalf of Sprint Spectrum now or in the
future, subject to Section 2.1.1.  Manager may not obtain these Services from
other sources, except as provided in this agreement.

 

If a change to Sprint PCS’ accounting classifications for the CCPU Services or
CPGA Services materially changes the amount of the Sprint PCS CCPU or Sprint PCS
CPGA relative to the amount immediately before the change, then the rates
outlined in section 3 of the Services Agreement will be adjusted to reflect the
change.

 

If the accounting classification change has the effect of moving a Service from
a CCPU Service or CPGA Service to a Settled-Separately Manager Expense, the fees
for the CCPU Services or CPGA Services, as applicable, charged by Sprint
Spectrum will be reduced by the fees payable by Manager for the new
Settled-Separately Manager Expense.

 

3.2                               Fees for Services.

 

3.2.1  Initial Pricing Period.  The fees Manager will pay Sprint Spectrum for
the CCPU Services and CPGA Services provided to Manager by or on behalf of
Sprint Spectrum each month from the first day of the calendar month following
the Effective Date of Addendum VIII until December 31, 2006 (“Initial Pricing
Period”), will be:

 

(a)  for the CCPU Services: $7.70 per subscriber multiplied by the Number of
Customers in Manager’s Service Area, and

 

(b)  for the CPGA Services: an amount equal to:

 

45

--------------------------------------------------------------------------------


 

(i) the most recently publicly reported Sprint PCS CPGA, multiplied by a
percentage equal to the lesser of:

 

(A)  Manager’s current percentage of the most recently publicly reported Sprint
PCS CPGA, and

 

(B)  6.3% of the most recently publicly reported Sprint PCS CPGA;

 

multiplied by

 

(ii) the Gross Customer Additions in Manager’s Service Area.

 

The fees will be paid as set forth in section 10 of the Management Agreement.

 

3.2.2  Pricing Process.  After the Initial Pricing Period, the fee for CCPU
Services will become a percentage of Sprint PCS CCPU and the fee for CPGA
Services will be adjusted to a new percentage of Sprint PCS CPGA.  The parties
will reset the CCPU and CPGA percentages to be applied in each pricing period
after the Initial Pricing Period ends.  Each subsequent pricing period will last
three years (if Manager continues to use Sprint Spectrum or a Related Party to
provide these Services) with, for example, the second pricing period beginning
on January 1, 2007 and ending on December 31, 2009.

 

The process for resetting the percentages is as follows:

 

(a)  Sprint Spectrum will give Manager proposed CCPU and CPGA percentages by
October 31 of the calendar year before the calendar year in which the then
current pricing period ends (e.g. if the pricing period ends on December 31,
2006 then the percentages have to be presented by October 31, 2005).  The
proposed percentages will be based on the amount necessary to recover Sprint
PCS’ reasonable costs for providing the CCPU Services and CPGA Services to
Manager and the Other Managers.  Manager’s representative and the Sprint PCS
representative will begin discussions regarding the proposed CCPU and CPGA
percentages within 20 days after Manager receives the proposed CCPU and CPGA
percentages from Sprint Spectrum.

 

(b)  The fee Manager will pay Sprint Spectrum for the CCPU Services provided to
Manager by or on behalf of Sprint Spectrum each month beginning on January 1,
2007 until December 31, 2008 under the pricing process described in this section
3.2.2 will not exceed $8.50 per subscriber multiplied by the Number of Customers
in Manager’s Service Area.

 

(c)  If the parties do not agree on new CCPU and CPGA percentages within 30 days
after the discussions begin, then Manager may escalate the discussion to the
Sprint PCS Chief Financial Officer or Sprint Spectrum may escalate the
discussion to Manager’s Chief Executive Officer or

 

46

--------------------------------------------------------------------------------


 

Chief Financial Officer.

 

(d)  If the parties cannot agree on the new CCPU and CPGA percentages through
the escalation process within 20 days after the escalation process begins, then
Manager may either

 

(i)                                     submit the determination of the CCPU and
CPGA percentages to binding arbitration under section 14.2 of this agreement,
excluding the escalation process set forth in section 14.1 and continue
obtaining all of the CCPU Services and CPGA Services from Sprint Spectrum at the
CCPU and CPGA percentages the arbitrator determines, or

 

(ii)                                  procure from a vendor other than Sprint
Spectrum or self-provision all of the Services.

 

By December 1, 2006, the parties will agree on a service level agreement for
customer care services and collection services (“Customer-Related Services”)
that will apply to Customer-Related Services delivered by Sprint Spectrum
starting on January 1, 2007.  If the parties cannot agree on a service level
agreement by December 1, 2006, either party may submit a proposed service level
agreement to binding arbitration under section 14.2 of the Management Agreement,
excluding the escalation process set forth in section 14.1.  If the arbitration
concludes after January 1, 2007 the service level agreement, as agreed upon
through the arbitration process, will be effective as of January 1, 2007.   The
agreement will set forth 5 metrics for Customer-Related Services and will
provide that Sprint Spectrum will use commercially reasonable efforts to meet
the industry averages for those metrics as in effect on December 1, 2006.  The 5
metrics are:

 

(a)          Service Grade Rate defined as percentage of calls answered in 60
seconds or less after the customer enters the call queue.

 

(b)         Average Hold Time defined as average time a customer waits to talk
to a customer service representative once the customer enters the call queue.

 

(c)          Abandoned Call Rate defined as the percentage of calls that
disconnect prior to talking to a customer service representative after the
customer enters the call queue.

 

(d)         Net Write-Offs Rate defined as monthly write-offs of accounts
receivable, net of customer deposits, divided by monthly subscriber revenue.

 

(e)          Past-Due Accounts Receivable Aging Rates defined as percentage of
accounts receivable greater than 60 days from due date.

 

The service level agreement will provide that Sprint Spectrum will give Manager
a quarterly report on the above metrics.  Beginning in 2008,

 

47

--------------------------------------------------------------------------------


 

Manager will have the right to opt out of Sprint Spectrum providing the Customer
Related Services if the average of the metrics reflected in the four quarterly
reports for the prior calendar year indicate that Sprint Spectrum is not in
compliance with any 2 of the 5 metrics.  To exercise the opt-out right, Manager
must give its opt-out notice to Sprint Spectrum during the first quarter of any
calendar year that Manager has an opt-out right.   Upon receipt of an opt-out
notice, Manager and Sprint Spectrum will use commercially reasonable efforts to
transition the Customer-Related Services to Manager or a third party vendor
within 9 months after the opt-out notice date.  Upon the parties’ completion of
the transition, the parties will agree to an adjustment to the CCPU Service Fee
being charged by Sprint Spectrum to Manager.  If the parties cannot agree to an
adjustment, Manager has the right to submit the determination to binding
arbitration under section 14.2 of the Management Agreement, excluding the
escalation process set forth in section 14.1, and continue obtaining all the
CPGA Services and remaining CCPU services from Sprint Spectrum.  Manager will
reimburse Sprint Spectrum for transition and continuing operation costs in
accordance with Section 3.2.4.

 

Manager’s opt-out right described above is its sole remedy if Sprint Spectrum is
not in compliance with the metrics; Sprint Spectrum’s non-compliance with the
metrics does not constitute a breach of this agreement or any other agreement
between the parties.

 

Manager has the right to propose to Sprint Spectrum that Manager self-provision
or procure from a vendor some, but not all, of the Services.  Sprint Spectrum
will discuss the proposal with Manager, but Manager can only self-provision or
procure from a vendor some of the Services if Sprint Spectrum agrees.

 

Manager will begin paying Sprint Spectrum under the CCPU and CPGA percentages
that Sprint Spectrum presents for discussion at the beginning of the new pricing
period until the date on which the parties agree or until the arbitrator
determines the new CCPU and CPGA percentages, whichever occurs first.  Within 30
days after the percentages are determined (either by agreement or by
arbitration), Sprint PCS will recalculate the fees from the beginning of the new
pricing period and give notice to Manager of what the fees are and the amount of
any adjusting payments required.  If Sprint PCS owes Manager a refund of fees
already paid, Sprint PCS may pay the amount to Manager or Sprint PCS, in its
sole discretion, may credit the amount of the refund against any amounts Manager
then owes to Sprint PCS.  If Sprint PCS chooses to pay the refund, it will make
the payment at the time it sends the notice to Manager; If Sprint PCS chooses to
credit the refund, it will in the notice indicate the amounts owing to which the
credit will be applied.  If Manager owes Sprint PCS additional fees Manager will
pay those fees to Sprint PCS within 10 days after receipt of the notice.

 

3.2.3  Sprint Spectrum First Right of Refusal.  Manager must give Sprint
Spectrum written notice of Manager’s decision to procure the Services

 

48

--------------------------------------------------------------------------------


 

from a third party vendor the Services at least 120 days before the end of the
Initial Pricing Period or any subsequent three-year pricing period and provide
the third party vendor terms to Sprint Spectrum.  Sprint Spectrum will have 30
days from the date it receives the third party vendor’s terms to decide if it
will provide those Services to Manager under those terms.

 

Manager must agree to receive the Services from Sprint Spectrum if Sprint
Spectrum gives notice to Manager that it will provide the Services to Manager on
the third party vendor terms.  If Sprint Spectrum does not exercise its first
right of refusal, Manager must sign the agreement with the third party vendor on
the same terms and conditions as presented to Sprint Spectrum within 10 Business
Days after Sprint Spectrum notifies Manager of its decision not to exercise the
first right of refusal or the expiration of the 30-day period, whichever occurs
first.  The procedure set forth in this section 3.2.3 will begin again if
Manager does not sign the agreement with the third party vendor as required in
the preceding sentence.

 

3.2.4                     Transition and Continuing Operating Costs.  Sprint
Spectrum will cooperate with Manager and work diligently and in good faith to
implement the transition to another service provider (including Manager, if
applicable), in a reasonably efficient and expeditious manner.

 

Manager will pay for all reasonable out-of-pocket costs that Sprint Spectrum and
its Related Parties actually incur to (i) transfer any Service(s) provided to
Manager to a third party vendor or to enable Manager to self-provide any
Service(s), and (ii) operate and maintain systems, processes, licenses and
equipment to support those Services.  Sprint Spectrum will bill Manager monthly
for these costs.

 

3.2.5                     Settled-Separately Manager Expenses.  Manager will pay
to or reimburse Sprint Spectrum for any amounts that Sprint Spectrum or its
Related Parties pays for Settled-Separately Manager Expenses. 
“Settled-Separately Manager Expenses” means those items the parties choose to
settle separately between themselves (e.g. accessory margins, reciprocal retail
store cost recovery) that are listed in sections C and D of Schedule 2.1.1.

 

Sprint Spectrum will give Manager at least 60 days’ prior written notice by
providing an amended Schedule 2.1.1 to Manager in accordance with the provisions
of section 9.1 of any additional Services added to sections C and D of Schedule
2.1.1, but no additional service may be added to the extent it is the same as,
or functionally equivalent to, either:

 

(a)                                  any service that Sprint Spectrum or any of
its Related Parties currently provides to Manager as a CCPU Service or a CPGA
Service (unless the fees payable by Manager to Sprint Spectrum hereunder are
correspondingly reduced) or

 

49

--------------------------------------------------------------------------------


 

(b)                                 any service or benefit that Manager
currently receives from Sprint Spectrum or its Related Parties but for which
Manager does not pay a separate fee before the Effective Date.

 

For each Settled-Separately Manager Expense, Sprint Spectrum will provide
sufficient detail to enable Manager to determine how the expense was calculated,
including the unit of measurement (e.g., per subscriber per month or per call)
and the record of the occurrences generating the expense (e.g., the number of
calls attributable to the expense).  If an expense is not reasonably subject to
occurrence level detail, Sprint Spectrum will provide reasonable detail on the
process used to calculate the fee and the process must be reasonable.  A detail
or process is reasonable if it is substantially in the form as is customarily
used in the wireless industry.  The Settled-Separately Manager Expenses will be
paid as set forth in section 10 of the Management Agreement.  Sprint Spectrum
and its Related Parties may arrange for Manager to pay any of the
Settled-Separately Manager Expenses directly to the vendor after giving Manager
reasonable notice.

 

Unless Manager specifically agrees otherwise, any Settled-Separately Manager
Expense that Sprint Spectrum or any of its Related Parties is entitled to charge
or pass through to Manager under this agreement or the Management Agreement will
reflect solely out-of-pocket costs and expenses that Sprint Spectrum or its
Related Parties actually incur, will be usage-based or directly related to
revenue-generating products and services, and will not include any allocation of
Sprint PCS’ or its Related Parties’ internal costs or expenses (including, but
not limited to, allocations of general and administrative expenses or
allocations of employee compensation or related expenses).  For clarity, Sprint
Spectrum’s or its Related Parties’ out-of-pocket costs for handset and accessory
inventory consist of actual inventory invoice costs less any volume incentive
rebates and price protection credits that Sprint Spectrum or its Related Parties
receive from a vendor.

 

3.3                               Late Payments.  Any payment due under this
section 3 that Manager fails to pay to Sprint Spectrum in accordance with this
agreement will bear interest at the Default Rate beginning (and including) the
6th day after the due date stated on the invoice until (and including) the date
on which the payment is made.

 

3.4                               Taxes.  Manager will pay or reimburse Sprint
Spectrum for any sales, use, gross receipts or similar tax, administrative fee,
telecommunications fee or surcharge for taxes or fees that a governmental
authority levies on the fees and charges that Manager pays to Sprint Spectrum or
a Related Party.

 

34.                               Audit [NEW].  Section 5.1.2 of the Services
Agreement is amended and restated in its entirety to read as follows:

 

50

--------------------------------------------------------------------------------


 

5.1.2                     Audits.  On reasonable advance notice by one party,
the other party must provide its independent or internal auditors access to its
appropriate financial and operating records, including, without limitation,
vendor and distribution agreements, for purposes of auditing the amount of fees
(including the appropriateness of items included in Settled-Separately Manager
Expenses), costs, expenses (including operating metrics referred to in this
agreement and the Services Agreement relating to or used in the determination of
Inter Service Area Fees, Reseller Customer Fees, CCPU Services or CPGA Services)
or other charges payable in connection with the Service Area for the period
audited.  The party that requested the audit may decide if the audit is
conducted by the other party’s independent or internal auditors.  Manager and
Sprint Spectrum may each request no more than one audit per year.

 

(a)                                  If the audit shows that Sprint Spectrum was
underpaid then, unless the amount is contested, Manager will pay to Sprint
Spectrum the amount of the underpayment within 10 Business Days after Sprint
Spectrum gives Manager written notice of the underpayment determination.

 

(b)                                 If the audit determines that Sprint Spectrum
was overpaid then, unless the amount is contested, Sprint Spectrum will pay to
Manager the amount of the overpayment within 10 Business Days after Manager
gives Sprint Spectrum written notice of the overpayment determination.

 

The auditing party will pay all costs and expenses related to the audit unless
the amount owed to the audited party is reduced by more than 10% or the amount
owed by the audited party is increased by more than 10%, in which case the
audited party will pay the costs and expenses related to the audit.

 

If either party disputes the auditor’s conclusion then the dispute will be
submitted to binding arbitration in accordance with section 14.2 of the
Management Agreement, excluding the escalation process set forth in section 14.1
of the Management Agreement.

 

Sprint PCS will provide a Type II Report to Manager annually.  If Manager, on
the advice of its independent auditors or its legal counsel, determines that a
statute, regulation, rule, judicial decision or interpretation, or audit or
accounting rule, policy or literature published by the accounting or auditing
profession or other authoritative rule making body (such as the Securities and
Exchange Commission, the Public Company Accounting Oversight Board or the
Financial Accounting Standards Board) requires additional assurances beyond SAS
70, then Sprint Spectrum will cooperate with Manager to provide the additional
assurances.  Sprint Spectrum’s independent auditors will prepare any Type II
Report or Manager Management Report provided under this section 5.1.2 and will
provide an opinion on the controls placed in operation and tests of operating
effectiveness of those controls in effect at Sprint PCS over Manager Management
Processes.

 

51

--------------------------------------------------------------------------------


 

35.                               Notices [NEW and Addm IV, §5].  Section 9.1 of
the Services Agreement is amended and restated in its entirety to read as
follows:

 

9.1                             Notices.  Any notice, payment, invoice, demand
or communication required or permitted to be given by any provision of this
agreement must be in writing and mailed (certified or registered mail, postage
prepaid, return receipt requested), sent by hand or overnight courier, charges
prepaid or sent by facsimile or email (in either instance with acknowledgement
or read receipt received), and addressed as described in section 17.1(b) of the
Management Agreement, or to any other address or number as the person or entity
may from time to time specify by written notice to the other parties.

 

The subject line of any email notice that purports to add any additional service
to Schedule 2.1.1 must read “Additional Service to Schedule 2.1.1”.  The new
Schedule 2.1.1 must also be attached to the email, and notice will also be
provided to those individuals listed for notices for Manager regarding Program
Requirement Changes set forth in section 17.1(b) of the Management Agreement.

 

Any notice, demand or communication intended to be notice of a breach of an
agreement or notice of an Event of Termination must clearly indicate that
intent, state the section(s) of the agreements allegedly breached, and in
addition to any other form of notice it must be mailed or sent by overnight
courier in the manner described in the first paragraph of this section 9.1.

 

Manager will promptly give Sprint PCS a copy of any notice Manager receives from
the Administrative Agent or any Lender, and a copy of any notice Manager gives
to the Administrative Agent or any Lender.  Sprint PCS will promptly give
Manager a copy of any notice that Sprint PCS receives from the Administrative
Agent or any Lender and a copy of any notice that Sprint PCS gives to the
Administrative Agent or any Lender.

 

All notices and other communications given to a party in accordance with the
provisions of this agreement will be deemed to have been given when received.

 

36.                               Entire Agreement; Amendments [NEW].  Section
9.6 of the Services Agreement is amended and restated in its entirety to read as
follows:

 

9.6                               Entire Agreement; Amendments.  The provisions
of this agreement and the Management Agreement including the exhibits to those
agreements set forth the entire agreement and understanding between the parties
as to the subject matter of this agreement and supersede all prior agreements,
oral or written, and other communications between the parties relating to the
subject matter of this agreement.  Except for Sprint Spectrum’s right to add
additional Services to Schedule 2.1.1 subject to the provisions of section 2.1.1
and section 3.2.5, this agreement may be modified or amended only by a written
amendment signed by the persons or entities authorized to bind each party.

 

52

--------------------------------------------------------------------------------


 

37.                               Force Majeure [NEW].  The second paragraph of
section 9.8 of the Services Agreement is amended and restated in its entirety to
read as follows:

 

Neither Manager nor Sprint Spectrum, as the case may be, is in breach of any
covenant in this agreement and no Event of Termination will occur as a result of
the failure of such party to comply with any covenant, if the party’s
non-compliance with the covenant results primarily from:

 

(i)                                     any FCC order or any other injunction
that any governmental authority issues that impedes the party’s ability to
comply with the covenant,

 

(ii)                                  the failure of any governmental authority
to grant any consent, approval, waiver or authorization or any delay on the part
of any governmental authority in granting any consent, approval, waiver or
authorization,

 

(iii)                               the failure of any vendor to deliver in a
timely manner any equipment or service, or

 

(iv)                              any act of God, act of war or insurrection,
riot, fire, accident, explosion, labor unrest, strike, civil unrest, work
stoppage, condemnation or any similar cause or event not reasonably within the
control of the party.

 

Trademark License Agreements

 

38.                               Notices [NEW and Addm IV, §5].  Section 15.1
of each of the Trademark License Agreements is amended and restated in its
entirety to read as follows:

 

Section 15.1.                             Notices.  Any notice, payment,
invoice, demand or communication required or permitted to be given by any
provision of this agreement must be in writing and mailed (certified or
registered mail, postage prepaid, return receipt requested), sent by hand or
overnight courier, or sent by facsimile (with acknowledgment received), charges
prepaid and addressed as described in section 17.1(b) of the Management
Agreement, or to any other address or number as the person or entity may from
time to time specify by written notice to the other parties.

 

Any notice, demand or communication intended to be notice of a breach of an
agreement or notice of an Event of Termination must clearly indicate that
intent, state the section(s) of the agreements allegedly breached, and be mailed
or sent by overnight courier in the manner described in the preceding paragraph.

 

Licensee will promptly give Licensor a copy of any notice Licensee receives from
any Administrative Agent or any Lender, and a copy of any notice Licensee gives
to any Administrative Agent or any Lender.  Licensor will promptly give Licensee
a copy of any notice that Licensor receives from the

 

53

--------------------------------------------------------------------------------


 

Administrative Agent or any Lender and a copy of any notice that Licensor gives
to the Administrative Agent or any Lender.

 

All notices and other communications given to a party in accordance with the
provisions of this agreement will be deemed to have been given when received.

 

Schedule of Definitions

 

39.                               Deleted Definitions [Addm I, §2 and NEW].  The
definitions of “New Area(s)” and “Available Services” are deleted.

 

40.                               Additional, Amended or Supplemented
Definitions [NEW].  The following are new or amended definitions, unless
otherwise indicated.

 

“Allocable Software Fee” has the meaning set forth in section 1.3.4(e) of the
Management Agreement.

 

“Allocated Write-offs” has the meaning set forth in section 10.3.4 of the
Management Agreement.

 

“Amount Billed (Net of Customer Credits)” has the meaning set forth in section
10.3.3 of the Management Agreement.

 

“Away Network” means:

 

(i)                                     any portion of the Sprint PCS Network
other than Manager’s Service Area Network, in the case of Customers with an
NPA-NXX assigned to the Service Area (or any other such designation in
accordance with section 17.17 of the Management Agreement), and

 

(ii)                                  Manager’s Service Area Network, in the
case of Customers with an NPA-NXX assigned to an area outside the Service Area
(or any other such designation in accordance with section 17.17 of the
Management Agreement).

 

“Billed Component(s)” has the meaning set forth in section 10.3.2 of the
Management Agreement.

 

“Billed Month” has the meaning set forth in section 10.2.1 of the Management
Agreement.

 

“Billed Revenue” has the meaning set forth in section 10.2.1 of the Management
Agreement.

 

“Capital Program Requirement Change” has the meaning set forth in section
9.3.1(b) of the Management Agreement.

 

54

--------------------------------------------------------------------------------


 

“CCPU Services” means those Services listed in section A of Schedule 2.1.1 to
the Services Agreement.

 

“Chief Financial Officer of Sprint PCS”, “Sprint PCS Chief Financial Officer”
and other references to the Chief Financial Officer of Sprint PCS mean the
Senior Vice President – Finance of Sprint Corporation designated to serve as the
chief financial officer of Sprint PCS or if none, the individual serving in that
capacity.

 

“CPGA Services” means those Services listed in section B of Schedule 2.1.1 to
the Services Agreement.

 

“CSA” has the meaning set forth in section 10.2.1 of the Management Agreement.

 

“Customer” means any customer, except Reseller Customers or customers of third
parties for which Manager provides solely switching services, who purchases
Sprint PCS Products and Services, regardless of where their NPA-NXX is assigned.

 

“Customer Credits” has the meaning set forth in section 10.2.1 of the Management
Agreement.

 

“Customer Equipment Charges” has the meaning set forth in section 10.3.2.5 of
the Management Agreement.

 

“Customer Equipment Credits” has the meaning set forth in section 10.3.2.2 of
the Management Agreement.

 

“Customer-Related Services” has the meaning set forth in section 3.2.2 of the
Services Agreement.

 

“Customer Taxes” means the amounts that Sprint PCS bills to Manager Accounts for
taxes, including, without limitation, federal, state, and local sales, use,
gross and excise tax.

 

“Effective Date” has the meaning set forth in the preamble of this Addendum.

 

“Enterprise Value” means the combined book value of an entity’s outstanding debt
and preferred stock less cash plus the fair market value of each class of its
publicly-traded equity other than any publicly-traded preferred stock.  For the
purposes of this definition, the fair market value of a class of an entity’s
publicly-traded equity (other than publicly-traded preferred stock) is equal to
the product of:

 

55

--------------------------------------------------------------------------------


 

(i)                              the number of issued and outstanding shares of
the class of publicly-traded equity as of the date of determination, times

 

(ii)                           the applicable average closing price (or average
closing bid, if traded on the over-the-counter market) per share of the class of
publicly-traded equity over the 21 consecutive trading days immediately
preceding the date of determination.

 

“E911 Phase I Surcharges” means all costs related to Phase I E911 functionality.

 

“E911 Phase II Surcharges” has the meaning set forth in section 10.3.2.6 of the
Management Agreement.

 

“ETC” has the meaning set forth in section 10.6.1 of the Management Agreement.

 

“Fee Based on Billed Revenue” has the meaning set forth in section 10.2.1 of the
Management Agreement.

 

“Gross Customer Additions in Manager’s Service Area” means the average number of
Customers activated (without taking into consideration the number of Customers
lost) during the previous month with an NPA-NXX assigned to the Service Area as
reported in Sprint PCS’ most recent monthly KPI report.

 

“Initial 3G Data Fee Period” has the meaning set forth in section 10.4.1.3(a) of
the Management Agreement.

 

“Initial Pricing Period” has the meaning set forth in section 3.2.1 of the
Services Agreement.

 

“Inter Service Area Fee” has the meaning set forth in section 4.3 of the
Management Agreement.

 

“Investment Banker” has the meaning set forth in section 9.3.2 of the Management
Agreement.

 

“Manager Accounts” has the meaning set forth in section 10.2.1 of the Management
Agreement.

 

“Manager Management Process” has the meaning set forth in section 12.1.2 of the
Management Agreement.

 

“Manager Management Report” has the meaning set forth in section 12.1.2 of the
Management Agreement.

 

56

--------------------------------------------------------------------------------


 

“Net Billed Revenue” has the meaning set forth in section 10.2.1 of the
Management Agreement.

 

“Net Software Cost” means the amount paid by Sprint PCS to the vendor directly
associated with the Software used by Manager in the Service Area for which
Manager is not obligated to pay the Software vendor directly, net of any
discounts or rebates and excluding any mark-up by Sprint PCS for administrative
or other fees, and is limited to that proportionate amount attributable to
Manager.

 

“New Coverage” means the build-out in the Service Area that is in addition to
the build-out required under the then-existing Build-out Plan, which build-out
Sprint PCS or Manager decides should be built-out.

 

“NPA-NXX” means NPA-NXX or an equivalent identifier, such as a network access
identifier (NAI).

 

“Non-Capital Program Requirement Change” has the meaning set forth in section
9.3.1(a) of the Management Agreement.

 

“Number of Customers in Manager’s Service Area” means the average number of
Customers with NPA-NXXs assigned to the Service Area reported in Sprint PCS’
most recent monthly KPI report.

 

“Outbound Roaming Fees” means the amounts that Sprint PCS or its Related Parties
bills to Manager Accounts for calls placed on a non-Sprint PCS Network.

 

“Overall Changes” has the meaning set forth in section 1.10(a) of the Management
Agreement.

 

“Program Requirement Change” means a change in a Program Requirement issued by
Sprint PCS in accordance with section 9.2 of the Management Agreement.

 

“Qwest Reseller 3G Data Agreement” has the meaning set forth in section
10.4.1.3(a) of the Management Agreement.

 

“Reseller Customer” means customers of companies or organizations with a Private
Label PCS Services or similar resale agreement with Sprint PCS or Manager.

 

“Reseller Customer Fees” has the meaning set forth in section 10.4.1.1 of the
Management Agreement.

 

“SCCLP” has the meaning set forth in section 3.4.2(b) of the Management
Agreement.

 

57

--------------------------------------------------------------------------------


 

“Services” has the meaning set forth in section 2.1.1 of the Services Agreement.

 

“Selected Services” means Services.

 

“Service Area Network” means the network that is directly required for the
provision of telecommunications services to Customers and is managed by Manager
under the Management Agreement in the Service Area under the License.

 

“Settled-Separately Manager Expenses” has the meaning set forth in section 3.2.5
of the Services Agreement.

 

“Software” means only that software and software features currently existing or
developed in the future that are used in connection with telecommunications
equipment owned or leased by Manager in Manager’s provisioning of wireless
services in the Service Area and includes, without limitation, software
maintenance, updates, improvements, upgrades and modifications.  “Software”
expressly excludes:

 

(i)                        software “rights to use” licenses to the extent paid
to the licensor directly by Manager, and

 

(ii)                     software operating Sprint PCS’ national platforms,
billing system platforms, customer service platforms and like applications.

 

“Software Fees” means costs associated (including applicable license fees) with
procuring software, software maintenance, software upgrades and other software
costs needed to provide uniform and consistent operation of the wireless systems
within the Sprint PCS Network.

 

“Sprint PCS” means any or all of the following Related Parties who are License
holders or signatories to the Management Agreement: Sprint Spectrum L.P., a
Delaware limited partnership, WirelessCo, L.P., a Delaware limited partnership,
SprintCom, Inc., a Kansas corporation, PhillieCo Partners I, L.P., a Delaware
limited partnership, PhillieCo, L.P., a Delaware limited partnership, Sprint
Telephony PCS, L.P., a Delaware limited partnership, Sprint PCS License, L.L.C.,
a Delaware limited liability company, American PCS Communications, LLC, a
Delaware limited liability company, and APC PCS, LLC, a Delaware limited
liability company.  Any reference in the Management Agreement or Services
Agreement to Cox Communications PCS, L.P., a Delaware limited partnership, or
Cox PCS License, L.L.C., a Delaware limited liability company, is changed to
Sprint Telephony PCS, L.P., a Delaware limited partnership, or Sprint PCS
License, L.L.C., a Delaware limited liability company, respectively, to reflect
name changes filed with the Delaware Secretary of State in 2002.

 

58

--------------------------------------------------------------------------------


 

“Sprint PCS ARPU” means the average revenue per user publicly announced by
Sprint PCS or its Related Parties for the most recent calendar year.  Sprint PCS
ARPU is generally calculated by dividing wireless service revenues by average
wireless subscribers.

 

“Sprint PCS CCPU” means the cash cost per user publicly announced by Sprint PCS
or its Related Parties for the most recent quarter.  Sprint PCS CCPU is
generally calculated by dividing costs of wireless service revenues, service
delivery and other general and administrative costs by average wireless
subscribers.

 

“Sprint PCS CPGA” means the cost per gross addition publicly announced by Sprint
PCS or its Related Parties for the most recent quarter.  Sprint PCS CPGA is
calculated by dividing the aggregate costs of acquiring new wireless
subscribers, including equipment subsidies, marketing costs and selling
expenses, by gross additional subscribers.

 

“Sprint PCS Resale Program Requirements” [Addm I, §5] means the standards
established by Sprint PCS, in accordance with section 3.5.2 of the Management
Agreement, as amended from time to time, for the resale of Sprint PCS Products
and Services by third parties.

 

“Sprint PCS Retail Yield for Voice and 2G Data Usage” means the quotient
calculated by dividing (a) Sprint PCS ARPU less the 3G data component in the
Sprint PCS ARPU by (b) the reported minutes of use per subscriber for the
calendar year for which the Sprint PCS ARPU was calculated.

 

“Sprint PCS Retail Yield for 3G Data Usage” means the quotient calculated by
dividing (a) the 3G data component in the Sprint PCS ARPU by (b) the kilobytes
of use for 3G data usage per subscriber for the calendar year for which the
Sprint PCS ARPU was calculated.

 

“Subsidy Funds” has the meaning set forth in section 10.6.1 of the Management
Agreement.

 

“3M-pops Manager” means any Other Manager whose ultimate parent entity (as
defined by the Hart-Scott-Rodino Antitrust Improvements Act of 1976) controls
entities with 3 million or more covered pops.

 

“Transition Date” has the meaning set forth in section 10.12.3 of the Management
Agreement.

 

“Type II Report” has the meaning set forth in section 12.1.2 of the Management
Agreement.

 

“Ultimate Parent” has the meaning set forth in the Hart-Scott-Rodino Antitrust
Improvements Act of 1976.

 

59

--------------------------------------------------------------------------------


 

“USF Charges” has the meaning set forth in section 10.3.2.7 of the Management
Agreement.

 

“Vendor Software” has the meaning set forth in section 1.3.4(b) of the
Management Agreement.

 

“Wireless Mobility Communications Network” means a radio communications system
operating in the 1900 MHz spectrum range under the rules designated as Subpart E
of Part 24 of the FCC’s rules.

 

“WLNP Surcharges” has the meaning set forth in section 10.2.4 of the Management
Agreement.

 

“Write-offs” has the meaning set forth in section 10.3.1 of the Management
Agreement.

 

“Year 2000 Compliance” has the meaning set forth in section 17.29 of the
Management Agreement.

 

60

--------------------------------------------------------------------------------


 

B.                                    Cross-references to Other Paragraphs in
Previous Addenda.

 

Listed below are those paragraphs in the previous addenda that are
interpretations or applications of the Management Agreement, the Services
Agreement, the Trademark License Agreements or the Schedule of Definitions and
that are not listed above.  These serve as cross-references to facilitate
finding provisions in the previous addenda.  The number shown at the beginning
of each item is the paragraph reference in the designated Addendum.

 

Addendum I

 

1.                                       Seamlessness.

4.                                       Use of Private Label

6.                                       Time Periods for Right of First Refusal

 

Addendum II

 

1.                                       Expansion of Service Area

3.                                       Build Out Plan

4.                                       Purchase of Assets

5.                                       Subscribers

6.                                       Sprint Spectrum Employees

7.                                       Fixed Wireless Local Loop

8.                                       Build Out of Spokane MTA

9.                                       Expedite Fees

18.                                 Designation of Selected Services

20.                                 Deleted Sections

21.                                 Use of Loan Proceeds

22.                                 Notices

23.                                 No Default Under Management Agreement

 

Addendum III

 

1.                                       Backhaul and Interconnection

2.                                       Designation of Selected Services

 

Addendum IV

 

1.                                       Confirmation of Restructuring and
Assumption of Sprint Agreements

2.                                       Revised Financing Plan

3.                                       Build-out Plan

4.                                       Use of Loan Proceeds

6.                                       No Default Under Credit Agreement or
Management Agreement

7.                                       Defense of Employment-Related Charges

 

Addendum V

 

2.                                       Customer Service Program Requirements

 

61

--------------------------------------------------------------------------------


 

3.                                       Counterparts

 

Addendum VI

 

1.                                       Type II Conversion Schedule and Costs

2.                                       Spectrum Transition

3.                                       Discontinuation of Unlimited Plans

4.                                       Completion of VIA Service Area
Build-out Requirement

5.                                       No Declaration of Breach

6.                                       Revised Financing Plan

7.                                       Revised Build-Out Plan

9.                                       Microwave Relocation

10.                                 Notice of Merger Termination

11.                                 Reaffirmation of Sprint Agreements

12.                                 Consent and Agreement

13.                                 Counterparts

 

Addendum VII

 

1.                                       Deletion of BTAs from Service Area and
New Service Area Exhibit

 

62

--------------------------------------------------------------------------------


 

C.                                    Other Provisions.

 

1.                                      Manager and Sprint PCS’
Representations.  Manager and Sprint PCS each represents and warrants that its
respective execution, delivery and performance of its obligations described in
this Addendum have been duly authorized by proper action of its governing body
and do not and will not violate any material agreements to which it is a party. 
Each of Manager and Sprint PCS also represents and warrants that there are no
legal or other claims, actions, counterclaims, proceedings or suits, at law or
in arbitration or equity, pending or, to its knowledge, threatened against it,
its Related Parties, officers or directors that question or may affect the
validity of this Addendum, the execution and performance of the transactions
contemplated by this Addendum or that party’s right or obligation to consummate
the transactions contemplated by this Addendum.

 

2.                                      Reaffirmation of Sprint Agreements. 
Each of the undersigned reaffirms in their entirety the Management Agreement,
the Services Agreement and the Trademark License Agreements, together with their
respective rights and obligations under those agreements.

 

3.                                      Counterparts.  This Addendum may be
executed in one or more counterparts, including facsimile counterparts, and each
executed counterpart will have the same force and effect as an original
instrument as if the parties to the aggregate counterparts had signed the same
instrument.

 

 

[THE REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY.]

 

63

--------------------------------------------------------------------------------


 

The parties have caused this Addendum VIII to be executed as of the date first
above written.

 

 

SPRINT SPECTRUM L.P.

 

 

 

 

 

By:

 

 

 

 

Steven M. Nielsen

 

 

Senior Vice President – Finance PCS

 

 

 

 

WIRELESSCO, L.P.

 

 

 

 

 

 

By:

 

 

 

 

Steven M. Nielsen

 

 

Senior Vice President – Finance PCS

 

 

 

 

SPRINT TELEPHONY PCS, L.P.

 

 

 

 

 

 

By:

 

 

 

 

Steven M. Nielsen

 

 

Senior Vice President – Finance PCS

 

 

 

 

SPRINT PCS LICENSE, L.L.C.

 

 

 

 

 

 

By:

 

 

 

 

Steven M. Nielsen

 

 

Senior Vice President – Finance PCS

 

 

 

 

SPRINT COMMUNICATIONS COMPANY L.P.

 

 

 

 

 

 

By:

 

 

 

 

Thomas E. Murphy

 

 

Senior Vice President – Communications
and Brand Management

 

 

 

 

UBIQUITEL OPERATING COMPANY

 

 

 

 

 

 

By:

 

 

 

 

James J. Volk

 

 

Chief Financial Officer

 

64

--------------------------------------------------------------------------------


 

EXHIBIT 10.3

 

100% Affiliate Retained Amounts

 

Roaming Revenue

International Roaming Credits

Affiliate Equip Sale On Acct

 

100% Sprint PCS Retained Amounts

 

Accrued Sales Taxes

Accrued Federal Excise Taxes

Collected Insurance

 

65

--------------------------------------------------------------------------------


 

Schedule 2.1.1

 

-SECTION A-

 

Presently Offered CCPU Services - Activity Applied as % to Sprint PCS reported
CCPU

 

3G Fees

A/P Backhaul/Facility Disputes

Affiliate Utilities

ATM Soft Hand Off

Bank Fees

BI Performance Services – Initiation

BI Performance Services – Maintenance

Bid Cost

Billing

Check Free

Clarify Maintenance Fee

CO Usage

Collection Agency Fees

Conferences

Costs associated with rollout of new products and services

Credit Card Processing/Fees

Customer Care

Customer Solutions – Mature Life

Directory Assistance

DS3

E – Commerce PT

Enhanced Voicemail

Entrance Facility Expenses (Includes Terminating/Trunking Charge)

Ford Revenue

Ford Telematics

Gift Card Payable

Gift Card Receivable

Hal Riney Ad Kit

High Speed Remote Access Server

ICS Clearing House Costs (Includes Illuminet, Roaming Clearing House, and TSI)

IMT Charges

Interconnection

Inter-Machine Trunk

IT (Includes E-Commerce)

LD Verification

LIDB / CNAM

Local Loop, COC, ACF, IXC, etc. (National Platform Expense – Local Loop Cost,
Central Office Connection (COC), access Coordination Fee (ACF), Co-Location
Charges, and Inter Exchange Carrier (IXC) Charges)

Lockbox 261

MCI Disconnect Adjusted

National Platform – COA

National Platform Disputes

National Platform (2G) (Includes Voice Activated Dialing)

 

66

--------------------------------------------------------------------------------


 

National Platform Component

FCAPS (Fault, Configuration, Accounting, Performance, Security)

Capital Projects

Expense Projects

Circuit Expense

CLOH

Labor

Forecasts

 

IN (Intelligent Network)

Capital Expense

Expense Projects

Circuit Expense

CLOH

Labor

Forecasts

 

OSSN

Capital Expense

Expense Projects

Circuit Expense

CLOH

Labor

Forecasts

 

3G

Capital Projects

Expense Projects

Circuit Expense

CLOH

Labor

Forecasts

 

Operator Service

Vendor Fee

 

Wireless Web

Capital Projects

Expense Projects

Circuit Expense

CLOH

Labor

Forecasts

 

Messaging

Capital Projects

Expense Projects

Circuit Expense

CLOH

Labor

 

67

--------------------------------------------------------------------------------


 

Forecasts

 

VAD

Capital Projects

Expense Projects

Circuit Expense

CLOH

Labor

Forecasts

 

Voice Mail

Capital

Expense Projects

Circuit Expense

CLOH

Labor

Forecasts

 

Software Maintenance

Openwave

Hewlett Packard

Comverse

Marconi

Lucent

Commworks

Four Corners

Other Vendors (39)

 

Northwest Frequent Flyer

Premium Vision Services

PreNet

Pricing

Pro Text Messaging Plan

Ringers & More (Includes SBF and PT fees)

Roadside Rescue

Sprint Synch Services

Telecheck Charge

Telematics

Text Messaging Plan

TSC Usage

Type 1 Affiliate Long Distance

Voice Command Web

Wireless Web

 

-SECTION B-

 

Presently Offered CPGA Services - Activity Applied as % to Sprint PCS reported
CPGA

 

500 Minute Promotion Credit

 

68

--------------------------------------------------------------------------------


 

Activations – Customer Solutions

Activations – E-Commerce (Includes On Line (Web) Activations)

Activations – Telesales

Credit Check Fee

Customer Solutions – Early Life

Demo Phones

EarthLink

Hal Riney Service

Handset Logistics

Handset Obsolesence Fee and Carrying Costs

Local/Indirect Commission

Marketing Collateral Destruction

NAM/CAM

One Sprint Telesales

PGA Expenses

PLS Commission

SmartWorks Printing

 

-SECTION C-

 

Presently Offered CCPU Services - Activity Settled Separately

 

Affiliate Project Authorizations

Long Distance

E911 Phase I Revenue

Microwave Clearing

Roaming

Software Fees

Sprint Local Telephone Usage

Taxes Paid on Behalf of Type III Affiliates

Tower Lease

Travel Revenue and Expense

Upgrade Commission – 2 Step Channel

Vendor Usage-Based Charges on New Products

Wholesale Revenue and Expense

 

-SECTION D-

 

Presently Offered CPGA Services -Activity Settled Separately

 

3G Device Logistics Fee

3rd Party Spiffs

Accessory Margin

Commissions – National 3rd Party

Commissions – Other 3rd Party

Coop Advertising – Local 3rd Party

Coop Advertising – National 3rd Party

Handset returns

Handset subsidies

Handsets

 

69

--------------------------------------------------------------------------------


 

Marketing Collateral (excluding destruction)

Meeting Competition Fund

RadioShack Promos (Includes RadioShack Golden Quarter, Jumpstart, Relaunch,
Sprint to Vegas, and Break the Bank)

Rebate Administrative Expense

Rebates

Reciprocal Retail Store Cost Recovery

Sprint LDD Commission

Third Party Promotions

Upgrade Commission – RadioShack

 

70

--------------------------------------------------------------------------------